                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 1 of 56



 1   SEYFARTH SHAW LLP
     William J. Dritsas (SBN 97523)
 2   wdritsas@seyfarth.com
     560 Mission Street, 31st Floor
 3   San Francisco, CA 94105-2930
     Telephone:     (415) 397-2823
 4   Facsimile:     (415) 397-8549

 5   SEYFARTH SHAW LLP
     Michael W. Kopp (SBN 206385)
 6   mkopp@seyfarth.com
     400 Capitol Mall, Suite 2350
 7   Sacramento, California 95814
     Telephone:   (916) 448-0159
 8   Facsimile:   (916) 558-4839

 9   Attorneys for Defendants Safeway Inc., Albertsons
     Companies, Inc.
10
11                                      UNITED STATES DISTRICT COURT
12                                  NORTHERN DISTRICT OF CALIFORNIA
13
14    NORMA ZUNIGA, individually, and as                 Case No. _________________
      successor-in-interest to PEDRO ZUNIGA,
15    Deceased,                                          SAFEWAY INC.’S NOTICE OF REMOVAL
                                                         OF CIVIL ACTION TO UNITED STATES
16                         Plaintiff,                    DISTRICT COURT

17             v.                                        [Filed concurrently with:
                                                         (1) Civil Cover Sheet
18    SAFEWAY, INC.; ALBERTSONS’                         (2) Declaration of Penny Schumacher
      COMPANIES, INC.; and DOES 1 through                (3) Declaration of Michael Kopp
19    100 inclusive,                                     (4) Certification of Interested Parties
                                                         (5) Request for Judicial Notice]
20                         Defendants.
                                                         (Alameda County Superior Court Case No.
21                                                       HG20062742)
22                                                       Complaint Filed: May 13, 2020
23
24
25
26
27
28

                   SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 2 of 56



 1   TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

 2   CALIFORNIA AND TO PLAINTIFF AND HER COUNSEL OF RECORD:

 3            PLEASE TAKE NOTICE that Defendant Safeway Inc. (“Safeway”) hereby removes the

 4   above-captioned matter from the Superior Court of the State of California for the County of Alameda, to

 5   the United States District Court for the Northern District of California, pursuant to 28 U.S.C. §§ 1331,

 6   1441 and 1446, on the basis of (1) original federal subject matter jurisdiction under the Federal

 7   Occupational Safety and Health Act of 1970 (29 U.S.C. § 654), and the Labor Management Relations

 8   Act (“LMRA”), codified in relevant part at 29 U.S.C. § 185; and (2) supplemental jurisdiction pursuant

 9   to 28 U.S.C. § 1367.
10            Defendant Albertsons Companies, Inc. (“Albertsons) joins and consents to removal. In support

11   of its request, Safeway states as follows:

12                                        STATEMENT OF JURISDICTION
13            1.       This court has original federal jurisdiction over this action because it presents a “federal

14   question” for three independent reasons:

15            (a) Plaintiff has expressly pleaded an alleged violation of the Federal Occupational Safety and

16            Health Act of 1970 (29 U.S.C. § 654) (“OSHA”), and asserts a Third Cause of Action for

17            “Violations” of Federal OSHA.

18            (b) Plaintiff’s remaining state law claims necessarily raise substantial federal issues, as they are

19            based upon various alleged violations of federal statutes and federal guidelines promulgated by
20            Federal U.S. Department of Labor Occupational Safety and Health Administration OSHA

21            (“OSHA) and the U.S. Food and Drug Administration. See Grable & Sons Metal Products, Inc.

22            v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005);

23            (c) Plaintiff’s claims and allegations require interpretation of relevant provisions of the collective

24            bargaining agreement (“CBA”) which at all times governed Zuniga’s employment, and which

25            addressed issues of workplace safety, discipline, and attendance that are relevant to the

26            resolution of Plaintiff’s claims.

27   Each basis for jurisdiction is addressed in Sections I-III below.

28                                                          1
                   SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 3 of 56



 1                             STATE COURT COMPLAINT AND ALLEGATIONS

 2            2.       Plaintiff Norma Zuniga (“Plaintiff”) alleges she is the wife and alleged successor in

 3   interest to Pedro Zuniga (“Zuniga”), a former employee of Safeway. Compl. ¶¶ 1, 2. Plaintiff alleges

 4   that Albertsons is the owner, parent company, and alter ego of Safeway, and that Zuniga was therefore

 5   “an employee of Defendants Safeway Inc. and Albertsons Companies, Inc.” (“Albertsons”). Compl. ¶¶

 6   1, 7, 9, 34.

 7            3.       Plaintiff’s Complaint alleges Zuniga passed away from COVID-19 on April 13, 2020,

 8   and alleges Zuniga’s death was proximately caused by Defendants’ “negligent actions and inactions”

 9   regarding COVID 19 protections at Zuniga’s workplace at the “Safeway Distribution Center in Tracy,
10   California.” Compl. ¶¶ 1, 29, 39, 40. Plaintiff alleges that Defendants’ actions did not comply with

11   federal OSHA and Food and Drug Administration guidelines and OSHA statutory requirements.1

12            4.       Based upon the foregoing allegations, Plaintiff’s Complaint asserts six causes of action

13   for: “(1) Negligence, (2) Gross Negligence, (3) Violations of Federal Occupational Safety and Health

14   Act of 1970 (29 U.S. Code § 654); (4) Violations of the California Occupational Safety and Health Act

15   of 1973 (Title 8, California Code of Regulations § 3203 and California Labor Code § 6400 et seq.);

16   Fraudulent Concealment of Injury (California Labor Code § 3602(b)(2)); (6) Wrongful Death.” See

17   Complaint, Caption, and ¶¶ 37-87. Plaintiff, as the alleged successor-in-interest, brings this action

18   against Defendants Safeway and Albertsons.

19                                             REMOVAL IS TIMELY
20            5.       On May 13, 2020, Plaintiff Norma Zuniga filed a civil action in the Superior Court of the

21   State of California, for the County of Alameda, entitled Norma Zuniga, individually, and as successor-

22
     1
23    Defendants deny that there was any failure to take appropriate workplace safety precautions. To the
     contrary, Safeway’s Tracy Distribution Center was inspected by California OSHA on April 15, 2020,
24   and no violations were found. See Declaration of Penny Schumacher (“Schumacher Decl.”) at ¶ 7, Ex.
     B, June 9, 2020. The “Notice of No Violation After Inspection” (“Notice”) stated that “[a]n inspection
25   was conducted . . . at a place of employment located at 16900 West Schulte Road, Tracy on 04/15/20.”
     The inspection concerned “Procedures and Policies for COVID 19.” The inspection was initiated on
26   April 15, 2020, and “[s]aid inspection was completed on 06/09/2020.” Id. The Notice concluded that “It
     has been determined that no violation of any standard, rule, order or regulation set forth in Title 8,
27   California Code of Regulations and Division 5 of the California Labor Code has been found as a result
     of this inspection.”
28                                                         2
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 4 of 56



 1   in-interest to PEDRO ZUNIGA, Deceased v. Safeway, Inc.; Albertsons Companies, Inc.; and DOES 1

 2   through 100 inclusive, Case No. HG20062742. Declaration of Michael Kopp (“Kopp Decl.”), Ex. A.

 3   The Summons and Complaint, and all other materials “served upon . . .” Defendants in this matter in the

 4   state court action are attached as Exhibit A. 28 U.S.C. §§ 1446(a).

 5            6.       Service was made on Safeway on June 8, 2020. Kopp Decl., Ex. A (Proof of Service of

 6   Summons).

 7            7.       Service was made on Albertsons on June 8, 2020. Kopp Decl., Ex. B. (Proof of Service of

 8   Summons).

 9            8.       Pursuant to 28 U.S.C. § 1446(b), this Notice is filed within thirty days of the date
10   Safeway was served with the Complaint.

11            9.       Defendant Albertsons consents to removal. All named and served defendants therefore

12   consent to the removal of this action to federal court. See Proctor v. Vishay Intertechnology Inc., 584

13   F.3d 1208, 1217 (9th Cir. 2009) (One defendant's timely removal notice containing an averment of the

14   other defendants' consent is sufficient to satisfy rule of unanimity, and separate “joinders” in the notice

15   of removal are not necessary). In addition, Plaintiff’s naming of “DOE” defendants is irrelevant to the

16   “rule of unanimity” regarding the consent of defendants, as the rule does not apply to nominal, “DOE,”

17   or unknown defendants, and only applies to defendants properly joined and served in the action. See

18   Emrich v. Touche Ross & Co., 846 F.2d 1190, 1199 (9th Cir. 1988); Hewitt v. City of Stanton, 798 F.2d

19   1230, 1233 (9th Cir. 1986); Salveson v. Western States Bankcard Ass’n., 731 F.2d 1423, 1429 (9th Cir.
20   1984).

21   I.       PLAINTIFF’S COMPLAINT PRESENTS A FEDERAL QUESTION BY EXPRESSLY

22   BRINGING A CLAIM UNDER FEDERAL LAW (OSHA)

23            10.      Plaintiff throughout her Complaint alleges that Defendants purportedly failed to comply

24   with federal law and federal guidelines. Specifically, Plaintiff alleges Defendants purportedly failed to

25   comply with Federal U.S. Department of Labor Occupational Safety and Health Administration OSHA

26   (“OSHA) guidelines; failed to comply with “Guidance on Preparing Workplaces for COVID-19” issued

27   by Federal OSHA; failed to implement an “Infection Disease Preparedness and Response Plan” as

28                                                          3
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 5 of 56



 1   identified by Federal OSHA; failed to “implement, promote, and enforce social distancing guidelines

 2   promulgated by the . . . federal” government; failed to follow “specific guidelines” from “federal

 3   agencies;” and violated OSHA’s statutory requirements. Compl. 23, 38, 39, 45-47, 49, 55-57, 63, 67, 73,

 4   83. These core allegations of purported violations of federal law and federal guidelines form the basis

 5   for all of Plaintiff’s causes of action. Id.

 6            11.      Not only is Plaintiff’s Complaint replete with reference to federal law and federal

 7   administrative guidance, but Plaintiff’s third cause of action is expressly brought under federal law and

 8   alleges “Violations of Federal Occupational Safety and Health Act of 1970 (29 U.S.C. Code § 654).”

 9   Compl. ¶¶ 55-62. Plaintiff alleges “Section 5 of the Occupational Safety and Health Act of 1970 sets
10   forth the basic duties owed by an employer to its employees.” Compl. ¶ 56. Plaintiff further alleges that

11   Defendants “breached their duty of care owed to Decedent pursuant to Section 5 of the Occupational

12   Safe[ty] and Health Act of 1970 by . . . failing to comply with Federal . . . OSHA guidelines” and failing

13   to “implement an Infection Disease Preparedness and Response Plan,” in accordance with Federal

14   OSHA publications. Compl. ¶ 57.

15            12.      Plaintiff’s Complaint accordingly presents a claim allegedly arising under Federal law.

16   See Cook v. Inlet Region, Inc., 690 F.3d 1127, 1130 (9th Cir. 2012) (“[T]here is federal question

17   jurisdiction over a federal law claim simply by virtue of its being a claim brought under federal law,

18   whether or not it incorporates state law.”) (emphasis added).

19            13.      Defendants do not concede that Plaintiff has stated a viable claim under Federal OSHA,
20   and intend to move to dismiss the claim. But the fact that a claim may be later dismissed does not

21   deprive the Federal Court of original jurisdiction over a claim arising under federal law. “Any non-

22   frivolous assertion of a federal claim suffices to establish federal question jurisdiction, even if that claim

23   is later dismissed on the merits.” Cook, 690 F.3d at 1131 (emphasis added), citing and quoting Cement

24   Masons Health & Welfare Trust Fund for N. Cal. v. Stone, 197 F.3d 1003, 1008 (9th Cir. 1999). See

25   also, Macias v. Waste Management of Alameda County, 2014 WL 334206 (N.D. Cal. Jan. 29, 2014)

26   (noting that “[t]he action was commenced here on the basis of federal-question jurisdiction in light of

27
28                                                         4
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 6 of 56



 1   allegations that defendants violated federal OSHA laws,” and ordering dismissal of “the first claim for

 2   violations of federal OSHA” as federal law does not provide a “private right of action.”).

 3   II.      PLAINTIFF’S COMPLAINT NECESSARILY RAISES DISPUTED AND

 4   SUBSTANTIAL FEDERAL ISSUES.

 5            14.      In addition to expressly bringing a claim under federal OSHA, Plaintiff’s remaining state-

 6   law claims “necessarily raise a stated federal issue, actually disputed and substantial, which a federal

 7   forum may entertain without disturbing any congressionally approved balance of federal and state

 8   judicial responsibilities.” Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing Grable, 545 U.S. at 314).

 9            15.      A complaint does not raise federal question jurisdiction only in circumstances where it
10   explicitly asserts a claim pursuant to a federal statute. Rather, the doctrine recognizing “arising under”

11   jurisdiction where there is a substantial federal question “captures the commonsense notion that a federal

12   court ought to be able to hear claims recognized under state law that nonetheless turn on substantial

13   questions of federal law, and thus justify resort to the experience, solicitude, and hope of uniformity that

14   a federal forum offers on federal issues.” Grable & Sons, 545 U.S. at 312 (emphasis added). To

15   determine whether federal question jurisdiction attaches, despite the lack of a federal cause of action, the

16   central question is: “does a state-law claim necessarily raise a stated federal issue, actually disputed and

17   substantial, which a federal forum may entertain without disturbing any congressionally approved

18   balance of federal and state judicial responsibilities[?]” Id. at 314.

19            16.      In Grable & Sons, the Supreme Court held that federal question jurisdiction was
20   warranted in a superior title action. 545 U.S. at 320. The plaintiff's claim for superior title was premised

21   on whether it received notice under 26 U.S.C. § 6335, an IRS notice requirement. Id. at 310–11. The

22   Court noted that the meaning of the statute was an essential element of the plaintiff's claim and actually

23   in dispute. Id. at 314–15. Additionally, the meaning of the federal tax provision was “an important issue

24   of federal law that sensibly belongs in federal court” because the government has a strong interest in the

25   ability of the IRS to satisfy its claims for the property of delinquents, which clear, consistent rules of

26   notice will promote. Id. at 315. The Court also explained that few state title cases would raise a

27
28                                                         5
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 7 of 56



 1   contested matter of federal law, and would therefore not significantly impact the federal-state division of

 2   labor. Id.

 3            17.      Plaintiff’s Complaint, on its face, likewise necessarily raises substantial federal issues.

 4   The core questions within each claim is, during a declared national emergency, how was an essential

 5   business (national food retailer Safeway) to address the national interest in maintaining food supplies

 6   concurrent with safeguarding the health and safety of the workplace; what workplace protections were

 7   required by federal statute and pursuant to evolving federal guidelines issued by multiple federal

 8   administrative agencies; and were Defendants’ actions in compliance with those federal laws and

 9   guidance.
10            18.      Plaintiff’s Complaint is replete with reference to various federal statutes, federal

11   administrative guidance, and federal administrative agency publications, with all of her claims resting on

12   allegations that Defendants purportedly failed to comply with those federal laws and guidelines.

13   Specifically, Plaintiff alleges Defendants purportedly failed to comply with Federal U.S. Department of

14   Labor Occupational Safety and Health Administration OSHA (“OSHA) guidelines; allegedly failed to

15   comply with “Guidance on Preparing Workplaces for COVID-19” issued by Federal OSHA; purportedly

16   failed to implement an “Infection Disease Preparedness and Response Plan” as identified by Federal

17   OSHA; purportedly failed to “implement, promote, and enforce social distancing guidelines

18   promulgated by the . . . federal” government; and allegedly failed to follow “specific guidelines” from

19   “federal agencies.” Compl. ¶¶ 23, 38, 39, 45-47, 49, 55-57, 63, 67, 73, 83. In addition, to the extent that
20   the Complaint also makes reference to California OSHA, Cal OSHA advised employers at all times

21   relevant to the Complaint to follow federal CDC guidelines, including through the time Zuniga was no

22   longer in the workplace. Request for Judicial Notice, Ex. D (Cal OSHA recommends that employers

23   “follow recommendations from the Centers for Disease Control and Prevention (CDC)”).

24            19.      Plaintiff also alleges that guidance was issued by the U.S. Food and Drug Administration

25   on March 17, 2020 regarding cleaning workplaces and informing employees of confirmed COVID

26   cases, and that Defendants did not comply with U.S. FDA guidelines. Compl. ¶¶ 25, 38, 39, 45-47, 49,

27   55, 57, 63, 67, 73, 83.

28                                                           6
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 8 of 56



 1            20.      These allegations necessarily raise substantial federal issues. Plaintiff’s attempt to have

 2   the contours of these federal guidelines and statutes adjudicated as to their specific application to

 3   COVID 19 workplace obligations in the midst of a national pandemic raises federal issues that

 4   particularly demand a uniform federal treatment. See, e.g., Rural Cmty. Workers All. V. Smithfield

 5   Foods, Inc., 2020 WL 2145350 at *8 (W.D. Mo. May 5, 2020) (referring plaintiff’s tort claims against a

 6   meat processing plant to OSHA was necessary to “ensure uniform national enforcement of the Joint

 7   [CDC and OSHA] guidance.”)

 8            21.      Moreover, these federal issues are disputed. For example, Plaintiff alleges on March 9,

 9   2020, OSHA released a publication regarding “Guidance on Preparing Workplaces for COVID-19,” and
10   alleged that this included “Personal Protective Equipment (PPE) Controls.” Compl. ¶ 23. Plaintiff

11   alleges that Defendants’ March 20, 2020 Team Talk guidance on Cornavirus violated federal PPE

12   guidance by advising that masks and gloves were not recommended for use by employees at the

13   Distribution Center “contrary to the guidance issued by federal . . . authorities.” But this allegation is

14   disputed, including on the basis that at that time (March 20, 2020), OSHA’s March 9, 2020 guidance

15   equivocated on whether PPE was recommended, and instead instructed employers to consult the CDC

16   website for guidance. Request for Judicial Notice, Ex. C. In turn, the CDC was at that time advising

17   against wearing masks, except as to health care workers and people who have COVID-19 and are

18   showing symptoms. Request for Judicial Notice, Ex. A, CDC Guidance in effect through April 2, 2020:

19            If you are NOT sick: You do not need to wear a facemask unless you are caring for someone
              who is sick (and they are not able to wear a facemask). Facemasks may be in short supply and
20            they should be saved for caregivers.
21   The CDC advised that healthy people should don masks only when taking care of someone who was ill

22   with the new coronavirus.

23            22.      It was not until April 3, that the CDC changed course and advised the wearing of face

24   coverings when in public. Request for Judicial Notice, Ex. B. Even then, the CDC explained that the

25   cloth face covering was not PPE meant to protect the wearer, but rather “The cloth face cover is meant

26   to protect other people in case you are infected.” (emphasis added).

27
28                                                          7
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 9 of 56



 1            23.      During the relevant time period, there was not one static set of federal guidelines, but

 2   rather shifting federal guidance from multiple federal agencies (OSHA, FDA, CDC) that developed and

 3   changed over time in response to a novel nationwide pandemic. As identified above, Plaintiff’s

 4   Complaint is replete with references to federal OSHA and Food and Drug Safety Administration

 5   guidance. The Court would be called to determine not only what those regulations mean, but also how

 6   they apply to workplace COVID prevention measures, how they apply in conjunction with other federal

 7   agency guidance, and determining when they applied. See, e.g., Scott v. Lance Aviation, Inc., 2010 WL

 8   11507789, at *3 (M.D. Fla. Mar. 10, 2020) (denying remand where the court would need to resolve what

 9   federal regulations applied, what conduct they required, and whether a predecessor set of regulations
10   applied, “or how the provisions of the CARS and FARS can be reconciled with one another as they

11   relate to [Defendant’s] duty.”)

12            24.      Finally, exercising jurisdiction will not disturb the balance of state and federal judicial

13   responsibilities. A consistent federal interpretation of the various guidance from multiple federal

14   agencies regarding the obligations that the issued guidance imposed in the midst of a national pandemic

15   is of paramount importance.

16            25.      Assertions of such federal jurisdiction will not undermine the balance of state and federal

17   judicial responsibilities, as COVID workplace claims based on alleged violations of federal statute and

18   guidance are not “run of the mill” workplace injury actions, and would leave the majority of workplace

19   injury/death actions within state court or state administrative agencies. See, e.g., Grable, at 319 (“it is
20   the rare state quiet title action that involves contested issues of federal law. Consequently, jurisdiction

21   over actions like Grable's would not materially affect, or threaten to affect, the normal currents of

22   litigation”); County of Santa Clara v. Astra USA, Inc., 401 F. Supp. 2d 1022 (N.D. Cal. 2005) (finding

23   that taking jurisdiction over state law claims alleging pharmaceutical companies overcharging state

24   institutions would not disrupt the balance of federal and state responsibilities; “Violation of federal law

25   will rarely be a presumptively conclusive element of claims for accounting, unjust enrichment, false

26   claims or unfair competition.”)

27
28                                                           8
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 10 of 56



 1   III.     FEDERAL QUESTION JURISDICTION BASED ON THE LABOR MANAGEMENT

 2   RELATIONS ACT

 3            26.      This court also has original jurisdiction over this action under the LMRA, which grants

 4   federal district courts subject matter jurisdiction over claims involving the interpretation of “contracts

 5   between an employer and a labor organization.” 29 U.S.C. § 185(a). Burnside v. Kiewit Pac. Corp., 491

 6   F.3d 1053, 1059 (9th Cir. 2007) (if the claim requires the court to interpret a CBA or is “substantially

 7   dependent on analysis of a collective-bargaining agreement,” the claim is preempted, even if based on

 8   state law).

 9            27.      Section 301 of the LMRA provides federal jurisdiction over “suits for violation of
10   contracts between an employer and a labor organization.” 29 U.S.C. § 185(a). “The preemptive force of

11   section 301 is so powerful as to displace entirely any state claim [1] based on a collective bargaining

12   agreement, and [2] any state claim whose outcome depends on analysis of the terms of the agreement.”

13   Young v. Anthony Fish Grottos, Inc., 830 F.2d 993, 997 (9th Cir. 1987) (citations omitted) (emphasis

14   added); see also, Curtis v. Irwin, 913 F.3d 1146, 1152 (9th Cir. 2019) (“Section 301 has such

15   extraordinary pre-emptive power that it converts an ordinary state common law complaint into one

16   stating a federal claim for purposes of the well-pleaded complaint rule.”) (citations and quotations

17   omitted).The Ninth Circuit has clarified that the LMRA preempts claims in two respects. First, if the

18   claim involves a right that exists because of the CBA rather than state law, the “claim is preempted and

19   [the court’s] analysis ends there.” Burnside, 491 F.3d at 1059; Curtis v. Irwin, 913 F.3d 1146, 1152 (9th
20   Cir. 2019); Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024, 1032 (9th Cir. 2016)). Second, if

21   the claim requires the Court to interpret a CBA or is “substantially dependent on analysis of a collective-

22   bargaining agreement,” the claim is preempted, even if based on state law. Burnside, 491 F.3d at 1059;

23   Curtis, 913 F.3d at 1152.

24            28.      The Ninth Circuit has recently reaffirmed that “federal preemption under § 301 ‘is an

25   essential component of federal labor policy’ for three reasons.” Curtis, 913 F.3d at 1152 (citations

26   omitted). First, “a collective bargaining agreement is more than just a contract; it is an effort to erect a

27   system of industrial self-government. Thus, a CBA is part of the “continuous collective bargaining

28                                                         9
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 11 of 56



 1   process.” Curtis, 913 F.3d at 1152. “Second, because the CBA is designed to govern the entire

 2   employment relationship, including disputes which the drafters may not have anticipated, it calls into

 3   being a new common law—the common law of a particular industry or of a particular plant.” Id.

 4   “Accordingly, the labor arbitrator is usually the appropriate adjudicator for CBA disputes because he

 5   was chosen due to the parties’ confidence in his knowledge of the common law of the shop and their

 6   trust in his personal judgment to bring to bear considerations which are not expressed in the contract as

 7   criteria for judgment.” Id. “Third, grievance and arbitration procedures provide certain procedural

 8   benefits, including a more prompt and orderly settlement of CBA disputes than that offered by the

 9   ordinary judicial process.” Id.
10            29.      Here, Plaintiff’s claims are preempted under the LMRA because they require

11   interpretation of multiple provisions of the CBA that at all times governed Zuniga’s employment and

12   apply to Plaintiff’s factual allegations in support of her alleged theory of liability.

13            30.      Plaintiff alleges that Defendants failed to “ensure that their facility operations were

14   conducted and managed in such a manner so as to safeguard the safety and well-being of their employees,

15   including [Zuniga].” (Compl. ¶ 47). Plaintiff alleges that this violated the duty to provide a safe workplace

16   as required by California Labor Code Section 6400. See generally, Compl., Fourth Cause of Action, ¶ 66.

17   Plaintiff further alleges Defendants failed to establish an “effective injury prevention program.” See

18   generally, Compl., ¶¶ 66, 67. Plaintiff also alleges purported fear of discipline was an issue, “including

19   the potential for accruing ‘points’ which could lead to termination,” and “taking adverse employment
20   actions against employees due to attendance issues . . . .” Compl. ¶¶ 28. 39(p).

21            31.      Applicable Collective Bargaining Agreement. The terms and conditions of Zuniga’s

22   employment was governed by a CBA between Safeway and Zuniga’s collective bargaining

23   representative, Teamsters Local 439 (“Teamsters”), applicable to Zuniga. (Schumacher Decl.”) ¶ 6, Ex.

24   A.).

25            32.      The CBA has collectively bargained provisions that pertain to each of Plaintiff’s

26   allegations regarding workplace safety, sick leave, discipline, and attendance ‘points.” Schumacher

27   Decl., ¶ 6, Ex. A.

28                                                         10
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 12 of 56



 1            The CBA provides a “points” system that addresses leaves of absence, but Safeway disputes

 2   Plaintiff’s apparent interpretation. Plaintiff’s allegations that COVID leaves would lead to “points” and

 3   discipline raises disputed issues of interpretation regarding the relevant CBA provisions and associated

 4   shop practice. The CBA contains a “points” system for attendance, but differentiates between “excused”

 5   and “unexcused absences.” The CBA provides that “Illness/injury/personal. Points shall be charged for

 6   all absences, as set forth in Sections B & C . . . .” In turn, Section B identifies excused absences:

 7            The excused category includes the following: 1. Occupational Injury, . . . 9. Any other leaves of
              absence specified in the union contract (when requested beforehand in writing and granted), 10.
 8            Any period of absence qualifying for FMLA benefits, 11. Any non-occupational illness or injury
              which requires hospital admission overnight stay and is validated by proof of admission, 12.
 9            Sickness - as accrued, up to a maximum of forty (40) hours paid sick leave per year.
10   Schumacher Decl., Ex. A, Teamsters CBA, Ex. C, p. 73-74. In contrast, “Unexcused absences” are: “1.

11   Any absence not covered above. 2. A tardy of three (3) or more minutes.” Id.

12            Here, to resolve whether COVID illnesses truly are subject to “points” or threat of “discipline” as

13   alleged by Plaintiff, the Court would have to interpret these provisions. For example, Is a COVID illness

14   within the scope of the CBA provision excusing leaves for “Occupational Injury” and therefore excused,

15   even if non-occupationally acquired? Does a COVID illness meet the CBA standard for excused

16   absences as a FMLA qualifying period of absence? Is COVID leave simply “Sickness” subject to 40

17   hours paid sick leave?2 Or is a COVID illness “other leaves specified in the contract”

18            For example, in addition to express sick leave provisions, the CBA addresses other, additional

19   and undefined leaves of absence:
20            The Company may, at its discretion, grant a leave of absence for personal reasons in thirty (30)
              day increments and/or consistent with State and Federal law. The employee shall be given a
21            written notice of the terms and conditions of any such leave of absence granted if requested by
              the employee.
22
23   Schumacher Decl., Ex. A, Teamsters CBA, Article XVI, p. 12.
24
25
     2
26    The CBA contains provisions entitling employees to paid sick leave well in excess of the amounts
     provided by state law. Those provisions further provide that “Unused sick leave benefits in any one-(1)
27   year shall accumulate from year to year to a maximum of thirty-six (36) days . . . .” Schumacher Decl,
     Ex. A, Teamsters CBA, Article XIII, p. 10.
28                                                       11
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 13 of 56



 1            In addition, the CBA provides that Acts of God or “such other emergency beyond the

 2   Company’s control” may impact or alter CBA commitments:

 3            In the event operations cannot commence or continue when so recommended by civil authorities,
              or public utilities fail to supply electricity, water or gas, or there is a failure in the public utilities,
 4            sewer system, or the interruption of work is caused by a computer failure, an Act of God, or such
              other emergency beyond the Company’s control, the guarantees provided in this agreement shall
 5            not be applicable.
 6   Schumacher Decl., Ex. A, Teamsters CBA, Article XX, p. 17.
 7            The CBA also addresses other key subject matter at the heart of Plaintiff’s claims, such as the

 8   wearing of protective equipment:

 9            Management may assign equipment to assist you in the performance of your duties. When issued
              a piece of equipment, you are expected to use that equipment unless directed otherwise. You are
10            not allowed to personalize or modify the equipment in any way.
11   Schumacher Decl., Ex. A, Teamsters CBA, Exhibit D, p. 75. See also, Id., p. 49 (“The employee shall

12   furnish all tools necessary to perform his/her normal duties with the exception of specialized tools which

13   shall be furnished by the Company.”

14            33.      In addition, the CBA contains a broad management rights provision reserving rights of

15   the Company not specifically limited by the terms of the CBA. Id, p. 4.

16            34.      Plaintiff’s claims all relate to issues and policies of workplace safety that are

17   governed by multiple CBA terms that require interpretation. Section 301 of the LMRA is construed

18   quite broadly to cover state-law actions that do not allege a breach of the CBA, but nonetheless require

19   interpretation of labor agreements. Allis Chalmers Corp. v. Lueck, 471 U.S. 202, 220 (1985) (“When
20   resolution of a state law claim is substantially dependent upon analysis of the terms of an agreement

21   made between the parties in a labor contract, that claim must either be treated as a § 301 claim, or

22   dismissed as preempted by federal labor-contract law.”) (internal citations omitted) (emphasis added);

23   see also Paige v. Henry J. Kaiser Co., 826 F.2d 857, 861 (9th Cir. 2001) (when resolution of a claim

24   brought under state law is “substantially dependent on analysis” of a collective-bargaining agreement,

25   the claim is preempted by Section 301) (citing Caterpillar, Inc. v. Williams, 482 U.S. 386, 394 (1987));

26   Hyles v. Mensing, 849 F.2d 1213, 1215-1216 (9th Cir. 1988); Young, 830 F.2d at 997, 999; Raphael v.

27   Tesoro Refining & Marketing Co., LLC, No. 2:15–cv–02862–ODW (Ex), 2015 WL 3970293, *6–7

28                                                           12
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 14 of 56



 1   (C.D. Cal. June 30, 2015) (“To further the goal of uniform interpretation of labor contracts, the

 2   preemptive effect of § 301 has been extended beyond suits that allege the violation of a collective

 3   bargaining agreement . . . [a] state law claim will be preempted if it is so “inextricably intertwined”

 4   with the terms of a labor contract that its resolution will require judicial interpretation of those

 5   terms.) (citing Allis Chalmers Corp. at 210–11) (emphasis added).

 6            35.      Further, the collective-bargaining agreement may include implied terms based on the

 7   parties’ practice, usage, and custom. Curtis, 913 F.3d at 1152; Consolidated Rail Corp. v. Railway

 8   Labor Execs.’ Ass’n, 491 U.S. 299, 311 (1989).

 9            36.      Here Plaintiff alleges Defendants violated Section 6400 of the California Labor Code by
10   failing to “ensure that their facility operations were conducted and managed in such a manner so as to

11   safeguard the safety and well-being of their employees;” and failed to establish an “effective injury

12   prevention program.” (Compl. ¶ 47, 66-67). Plaintiff appears to base this allegation in part upon alleged

13   discipline for absences, the alleged failure to provide protective equipment, and the availability of sick

14   leave. Each of those concepts are addressed by the CBA and would require interpretation of its terms.

15            37.      For example, in addressing the availability of sick leave, the CBA provides not only for

16   sick leave, but the availability of other (undefined) leave. The Court would need to interpret whether the

17   additional leave provisions permitted further COVID sick leave, and whether such leave was excused

18   leave - contrary to Plaintiff’s allegations that such leave was subject to “points.” Schumacher Decl., Ex.

19   A, Teamsters CBA, Article XVI, p. 12.
20            38.      The CBA also provides that the terms may be altered in the event of national

21   emergencies. Schumacher Decl., Ex. A, Teamsters CBA, Article XX, p. 17. The Court would need to

22   interpret whether that provision applies to a COVID pandemic, and then evaluate Union/Employer shop

23   practice to determine what bargaining/alternative provisions were bargained and/or put in place to

24   respond to respond to the COVID emergency, including as to workplace safety and treatment of

25   absences from work.

26            39.      Plaintiff alleges the threat of “points” or discipline for absences contributed to an unsafe

27   work environment. The CBA also provides for progressive discipline, but identifies absences differently

28                                                          13
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 15 of 56



 1   (differentiating between excused and unexcused absences), with certain absences categorized as

 2   excused, such as those for “occupational injury,” FMLA leaves, non-occupational leaves of certain

 3   types, and “other” leaves provided by contract categorized as excused. In resolving Plaintiff’s

 4   allegations regarding purported availability of discipline and “points” for COVID leave, the Court would

 5   need to interpret CBA terms as to whether COVID leave was excused or unexcused under the terms of

 6   the CBA. Schumacher Decl., Ex. A, Teamsters CBA, Ex. C, p. 73. Moreover, the Court would not only

 7   need to interpret the terms of the CBA regarding the availability of such discipline, but also shop

 8   practice regarding the actual imposition (or non-imposition) of such discipline during the COVID crisis

 9   for COVID related illness/absences. Curtis, 913 F.3d at 1152 (shop practice part of the CBA for
10   purposes of LMRA preemption); Consolidated Rail Corp. v. Railway Labor Execs.’ Ass’n, 491 U.S.

11   299, 311 (1989) (same); Marquez v. Toll Glob. Forwarding, 804 F. App'x 679, 681 (9th Cir. 2020)

12   (labor code claim preempted under the LMRA: “Under longstanding labor law principles ... the practices

13   of the industry and the shop ... [are] equally a part of the [CBA] although not expressed in it.”)

14            40.      Because Plaintiff’s claims necessarily implicate multiple CBA provisions and shop

15   practice that the Court will be called to interpret, Plaintiff’s claims are “preempted” by Section 301 of

16   the LMRA, and this matter is properly removable to this Court pursuant to 28 U.S.C. § 1441.

17            41.      Plaintiff cannot avoid preemption by styling these claims as separate state or federal law

18   claims. Courts within the Ninth Circuit have repeatedly found workplace safety claims (including claims

19   brought under Labor Code Section 6400, as here) preempted where they implicate CBA terms. See, e.g.
20   Brown v. Brotman Medical Center, Inc., 571 Fed. Appx. 572 (9th Cir. 2014) (holding that plaintiff’s

21   workplace safety claim under California Labor Code 6400 was preempted under the LMRA where CBA

22   terms pertaining to workplace safety and management rights would need to be interpreted). In Brown,

23   the Ninth Circuit noted that Section 6400 does “not require an employer to take all conceivable steps to

24   ensure safety, nor forbid an employer from adopting practices or methods which might conceivably

25   result in harm to an employee.” Id. at 575-76. “Rather, § 6400 gives employers room for discretion in

26   their decisions about workplace safety.” Id. The Ninth Circuit noted that Plaintiff’s claim therefore

27   focused on “general decisions that [the employer] made in setting up its workplace,” and that those

28                                                         14
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 16 of 56



 1   decisions were subject to the CBA’s management rights provision regarding workplace safety, which the

 2   court would be required to interpret. Id. (finding the Section 6400 claim preempted under the LMRA).

 3   See also, Burnette v. Godshall, 828 F. Supp. 1439 (N.D. Cal. 1993) (Section 6400 claim concerning

 4   failure to provide safe workplace preempted by the LMRA where claim would require interpretation of

 5   the CBA, including discipline provisions (as here) relevant to Plaintiff’s claim theory).

 6                                       SUPPLEMENTAL JURISDICTION

 7            42.      As detailed above, Plaintiff’s claims are (1) expressly brought by invoking federal law

 8   (Third Cause of Action for alleged violation of Federal OSHA); (2) necessarily raise substantial and

 9   disputed issues of federal law regarding evolving federal guidelines and requirements issued by multiple
10   federal agencies; and (3) raise disputed interpretive questions regarding relevant terms of the CBA that

11   governed Zuniga’s employment, and arise under Section 301 of the LMRA.

12            43.      To the extent that any claim is found not to present a federal question, all of Plaintiff’s

13   claims (each of which pertain to Zuniga’s employment with Safeway), allege and incorporate the same

14   federal guidelines and statutes, raise the same workplace safety issues, and are within the supplemental

15   jurisdiction of this Court under 28 U.S.C. section 1367(a) (and removable), in that they are sufficiently

16   related to the Section 301 claims and Federal OSHA claim that they form part of the same case or

17   controversy under Article III of the United States Constitution. See, e.g., Franco v. E-3 Systems, 2019

18   WL 6358947 (N.D. Cal. Nov. 8, 2019) (where overtime claim was preempted, the Court exercised

19   supplemental jurisdiction over the remaining state law employment claims: “Plaintiff's remaining
20   claims under California law arise from the same working conditions and relationship with Defendant

21   during the same period as Plaintiff's overtime claim.”) In the alternative, any such other claims for relief

22   are separate and independent claims that are properly removable to this Court pursuant to 28 U.S.C.

23   section 1441(c). Thus, this action is removable in its entirety.

24                                                       VENUE

25            44.      Venue lies in the Northern District of California pursuant to 28 U.S.C. sections 84(b),

26   1441 and 1446(a) because this action is being removed from the Superior Court of the State of

27
28                                                          15
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 17 of 56



 1   California for the County of Alameda.3

 2                                            NOTICE OF REMOVAL

 3            45.      This Notice of Removal will be promptly served on Plaintiff and her counsel, as well as

 4   filed with the Clerk of the Superior Court of the State of California for the County of Alameda.

 5                                          PRAYER FOR REMOVAL

 6            46.      WHEREFORE, Safeway prays that this civil action be removed from the Superior Court

 7   of the State of California, County of Alameda to the United States District Court for the Northern

 8   District of California.

 9
         DATED: July 2, 2020                            Respectfully submitted,
10
                                                        SEYFARTH SHAW LLP
11
12
                                                        By: /s/ Michael W. Kopp
13                                                          William J. Dritsas
                                                            Michael W. Kopp
14
                                                        Attorneys For Defendants
15                                                      SAFEWAY INC.; ALBERTSONS COMPANIES,
                                                        INC.
16
17
18
19
20
21
22
23
24
25
26   3
       Defendant reserves the right to move for transfer of venue to the Eastern District pursuant to 28 U.S.C.
27   § 1404(a) (“For the convenience of parties and witnesses, in the interest of justice, a district court may
     transfer any civil action to any other district or division where it might have been brought.”)
28                                                        16
                    SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO U.S. DISTRICT COURT
     64592868v.1
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 18 of 56



 1                                            PROOF OF SERVICE

 2          I am a resident of the State of California, over the age of eighteen years, and not a party to the
     within action. My business address is 400 Capitol Mall, Suite 2350, Sacramento, California 95814-
 3   4428. On July 2, 2020, I served the within document(s):

 4        SAFEWAY INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES
     DISTRICT COURT;
 5
         DECLARATION OF MICHAEL W. KOPP IN SUPPORT OF DEFENDANTS’
 6   REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT;

 7        DECLARATION OF PENNY SCHUMACHER IN SUPPOERT OF SAFEWAY INC’S
     NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT;
 8
          DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF REMOVAL OF
 9   CIVIL ACTION TO UNITED STATES DISTRICT COURT;
10            CIVIL COVER SHEET;

11        SAFEWAY INC.’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
     (LOCAL RULE 3-15);
12
          ALBERTSONS COMPANIES, INC.’S CERTIFICATION OF INTERESTED ENTITIES
13   OR PERSONS (LOCAL RULE 3-15);

14            by placing the document(s) listed above in a sealed envelope with postage thereon fully prepaid,
      
       in the United States mail at Sacramento, California, addressed as set forth below.
15
              by placing the document(s) listed above, together with an unsigned copy of this declaration, in a
16     
        sealed envelope or package provided by an overnight delivery carrier with postage paid on
              account and deposited for collection with the overnight carrier at Sacramento, California,
17            addressed as set forth below.

18            Paul A. Matiasic                                    Attorneys for Plaintiff
              Hannah E. Mohr
19            The Matiasic Firm, P.C.                             Tel: 415-675-1089
20            44 Montgomery Street, suite 3850                    Fax: 415-675-1103
              San Francisco, CA 94104
21

22           I am readily familiar with the firm's practice of collection and processing correspondence for
     mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day with
23   postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of the party
     served, service is presumed invalid if postal cancellation date or postage meter date is more than one day
24   after date of deposit for mailing in affidavit.
25           I declare that I am employed in the office of a member of the bar of this court whose direction
     the service was made. Executed on July 2, 2020, at Sacramento, California.
26

27

28                                                                        Linda Ninelist

                                              PROOF OF SERVICE
     64675453v.1
Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 19 of 56




                    EXHIBIT A
       Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 20 of 56

                                                                      Service of Process
                                                                      Transmittal
                                                                      06/08/2020
                                                                      CT Log Number 537754575
TO:      SHELBY BROOKS, Paralegal
         SAFEWAY INC.
         5918 Stoneridge Mall Rd
         Pleasanton, CA 94588-3229

RE:      Process Served in California

FOR:     Safeway Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  NORMA ZUNIGA, INDIVIDUALLY, AND SUCCESSOR-IN-MTEREST TO PEDRO ZUNIGA,
                                  DECEASED, PLTF. vs. SAFEWAY INC., ET AL., DFTS.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # HG20062742
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:         By Process Server on 06/08/2020 at 10:23
JURISDICTION SERVED :             California
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 06/08/2020, Expected Purge Date:
                                  06/13/2020

                                  Image SOP

                                  Email Notification, SHELBY BROOKS shelby.brooks@safeway.com

                                  Email Notification, Julie Nylander julie.nylander@safeway.com

SIGNED:                           C T Corporation System
ADDRESS:                          208 S La Salle St Ste 814
                                  Chicago, IL 60604-1101
For Questions:                    866-203-1500
                                  DealTeam@wolterskluwer.com




                                                                      Page 1 of 1 / HG
                                                                      Information displayed on this transmittal is for CT
                                                                      Corporation's record keeping purposes only and is provided to
                                                                      the recipient for quick reference. This information does not
                                                                      constitute a legal opinion as to the nature of action, the
                                                                      amount of damages, the answer date, or any information
                                                                      contained in the documents themselves. Recipient is
                                                                      responsible for interpreting said documents and for taking
                                                                      appropriate action. Signatures on certified mail receipts
                                                                      confirm receipt of package only, not contents.
                 Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 21 of 56



                                                                                                                                           SUM.1Q0
                                     SUMMONS                                                                            FOR COURT use Om.Y
                                 (CTTACION JUDICIAL)                                                                (SOiOMRAUSOOeiAGORm

  NOTICE TO DEFENDANT:
  (AVISO ALDEMANDADO):                                                                                          endorsed
  WEWAY INC.; Al^ERTSONS COMPANIES. INC.; and DOES 1 THF OUGH 100, INCLUSIJf^ ^                                   PILED
                                                                                                                       CnirV'—'T
 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO el demandant^:                                                             ■i
                                                                                                           flIAY 1 3 2020
  NORMA ZUNIGA, ihdividu^ly. and as successor-in-interest to PEDRO, UNIGy^Doc^^                            lioriiPiH
  ^mCEJ You have been sued. TTw court may dedda against you witfwut yojr 1 eing heard unless          respond                haljdfwifInfannattdh”

    You haw 30 CAl^p^ DAYS after this summons and teoal papers are «er ad on you. to file a vwftten response at this court and have a coDv
  servodw the plal^. A lettw or phone call wB not prot^ you. Your written res wse nuiat be In proper legal fbmi if you wart the court to hear vour
                                                                                    court ftxnis and more information at the Callforrtla Courts-
  OnDne^-^^riter (»iw.courtfrito.ca.flovi^^^ your county law library, or the courthouse nearest you: ff you cannot pay the filing tee ask the


    Thera ere othw legal requiromants. You rn^ want to ce« an attorney right aw y. if you do not know an attorney, you may want to call an attorney
 referral servlw.tf you cannot a^an attorney, you may be ellgibte far free leg I eervloes from a nonprofit legal servlcaeofoaram. You mnloeate
 mese nonprofit groups at the CoDtemla Legal Services Web sits {wwivJawtietpct 0brniB.eirg). the Calltomla Courts Online Self-Help Center
 (mw.courfir7fe^gDvAoW>eft»).or bycontactlngyourlocaJoourtoroountybara«oclatioo. NOTE; Ths court has a statutoiV Hen for waived tees and
 costs on any s^ement or arbitration award..
 .iiiy»e«ij-v                               of $10,000 or mors in a dvU case. *1 teoourfa lien must bo paid before the court win dismiss the case.
 fAvi^l Lo han demarKtecfo. Slrto resporxte dgntro de 30 dies, la corta puede o wWtren su contra sin ascuchar su versfon. I/» bt //iThfmwWkn a
 connnuBaon.
    Hsoe 30 OMS 0£ CAL£WZlA/?/0 (fs^puds <te gue fe enPagoen aste cftacfort jr papetes tegetes para presenfar una resBUBste por esoflo an ofite
 oorteynyay^tres8errtrsgueurwoqptea/derT>an<terrta.t/rtac8rteourMflarn8fl9tefeforUe8notoprDfBoen.SurBSpuesfaoor9soflotteneoueaao>f
 wfor^l^oon^a/«teso8gueproeesenaucssoer»teeorte.£8po8fi>te mhayaunfOrmuiarioqueustedpuedausarpansunspu^. ■
 Puo^ sncon^res^jofTTHJiarlod da la cotta y m6sInfymaciOn an ei Centro dei^nJda de las Cortes da California (Www.sucarfB.es.aDvl: an in
 bMoteoa dele^^sueondedoo en fo oqrte.gue fa quadsmfisoerea. S/nop^edapagarla cuoia dapresentacfon, pfdaalsaaafortods laeorte aue


   Way yos reqiristoB^sgatea Ea racomendaNa qua Hama a un abogadp inmeo atamenta. Si no comce a un ebogado, puede llamara un sarvido da
 fBmid6naabog9^^no puedepagare imebogado.eaposiblaqueeumplac tniiuraqulsifosparaobtanereervfcfoslagalesgrabdtosrfoun
                            Bln tines da ludo. Puede ancontnresiDs gn^m s n ttrma de bicto en al sfifo web da CaBfomla Legal Servicex


                                                                               out a concesl6ndea/pllia}aenuncaaodedBrachodvB.-nenequa
 pe^d gravamen da la corta antes deque la eortapuadadesediar el leaso.
The name and address of tee court Is:.
(B nombre y dlracddn de fa corte ea): Alameda County Superior Court
1225 Fallon Street
Oakland, Califomla 94612
                                                                                                     MMiTTiT'
ilZllII!?®’             !f*f              PlaJntifPs ^mey, or piatn iff without an attorney, is: (B nombre, la dhecciOn y el nOmero
00 telefono del abogado del dBmandante,o del demandante qua riotfen ebogado, es):
Paul A Matiasit^^li^^ptyi^gjij^treot Suite 3850, San Friahcisco, CA14104; (415) 675-1(iM

                               _________ ChadFinke.                                                  V ^        RoniGiil_                . Deputy

(Forproofofservtcaofthiasummons, use Proof ed Service Of.Summons ^formPOS-010).)
(Para prueba de enfrega de estadtatidn el fdrmuferfo' Prtxrf of ServI » of Summons, (POS-Oto;.;
 (SEMJ                             NOTICE TO THE PERSON SERVED: Y DU are served ■
                                   1. r. I as an indMdual dflfendanL
                                 .2. £_| as tee person sued under teejictltious name of (specify):

                                   3. -IX I on behatfoffspectfy):       SAF    =WAY INC
                                       under nn CCP 416.10 icorooration)                             l~l CCP 416.60. (minor)
                                             Cl] CCP 416.20 (defunct corporation)                    I I CCP 416.70 fconsarvatan)
                                             □□ CCP 416.40 (araodatl m or partnership)               ^Z! CCP 418.90 (authorized person)
                                             I   I other (speefW:
                                       I XI by personal delNrery on (data)              i'i'7c2x>                ---------------- ^___ >reo.<»fi
Form Adeplid far hMtoy Uw
JudUil Oeuncl or CdSarte                                        .SUMMONS            .                                 Osdi or CM Piooidm fi 41220.4SS
SUU-1(» [R»v.JUy 1.2008}




                                                                                                                                                        lY
                          Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 22 of 56



                                                                                                      endorsed
                                                                                                        Weed
                      1   Paul A. Matiasic, SBN 226448 .
                          Hannah E. Mohr, SBN 294193
                                                                                                ALAMffnA cnrrM'V"..
                  2       THE MATIASIC FIRM, P.C                                                 .     1 8 2020
                          44 Montgomery. Street, Suite 3850                                      wr inxi
                  3       San Francisco, CA 94104                                     -   3y^    :
                  4
                          Phone: 415.675.1089 .                                                      ®^pni Cri[|| E^uiy .
                          Facsimile: 415;675.1103^
                  5
                          Attpmeys for Plaintiff
                  6

                  7
                  8                            SUPERIOR COURT OF T IE STATE OF CALIFORNIA

                  9                                         '   COUNTY OF ALAMEDA

                 10
                 11       NORMA ZUNIGA, individually, and m
                          successor-in-mterest to PEDRO ZUNIGA,
                                                                          ) CASE NO.
                                                                          )
                                                                                          H680062742
-    1 ...       12       Deceased,                                       )
                                                                          ) COMPLAINT FOR DAMAGES
    ^55: •       13                                                       )
                                               Plaintiff,                 )    (1) Negligence
    jiSif        14                                                       )    (2) Gross Negligence
                                      vs.                                 )    (3) Violations of Federal Occupational
    lag          15                                                       )        Safety and Health Act of 1970 (29
                          SAFEWAY INC.; ALBERTSONS               :.       )        U.S. Code §654)
                 ,6       COMPANIES, INC.; and DOES 1                     )    (4) Violations oif The California
     •?      ■            THROUGH 100, INCLUSIVE,                                  Occupational Safety and Health Act'
                 17                                                                of 1973 (Title 8, California Code of
                                               Defendants.                         Regulations § 3203 and California
                 18                                                                Labor Code § 6400 et se(f.)
                                                                               (5) Fraudulent Concealment of Injury
                 19                                                                (California Labor Code § 3602(b)(2))
                                                                                                                            ©
                 20
                                                                          I    (6) Wrongful Death
                                                                                                                            a
                 21                                                         DEMAND FOR JURY TRIAL                           CO
                                                                                                                            <
                 22                                                                                                         "n
                 23                                                                                                         Q
                                 COMES.NOW Plaintiff NORMA ZUNI< iA, individually, and ^ successor-in-interest to
                                                                                                                            X
                 24
                          PEDRO ZUNIGA, Deceased (hereinafter “Plain iff”), by and through her undersigned attorneys, .
                 25

                 26       alleges upon infonnation and belief,^d compla ns ag iinst Defendants SAFEWAY INC,;

                 27' ALBERTSONS COMPAl!{IES, INC.; and DOEi. 1 TipOUGH 100, INCLySIVE.(heremafter

                 28       collectively “Defendants”), and each of them, as follows:

                                                                            1   ■
                          COMPLAINT FOR DAMAGES
                  Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 23 of 56




           1                                              THE PARTIES
           2           1.      At all relevant times herein, Decedent PEDRO ZUNIGA (hereinafter “Decedent” or
           3
               “Pedro”) was a domiciled resident of the City of Turlock, County of Stanislaus, State of California.
           4
               Decedent was an employee of Defendants SAFEWAY INC. and ALBERTSONS COMPANIES,
           5
               INC. at the Safeway Distribution Center in Tracy, California.
           6
           7           2.      At all relevant times herein, Plaintiff NORMA ZUNIGA, individually, as successor-

           S   in-interest to PEDRO ZUNIGA, Deceased, was, and is now, a competent adult and a resident of the
           9   County of Stanislaus, State of California. Plaintiff is the lawful wife and legal successor-in-interest
          10
               of the Decedent.
          11
                       3.      Plaintiff constitutes all the surviving heirs at law of Decedent pursuant to California
  ec      12
               Code of Civil Procedure $ 377.60. Plaintiff is Decedent’s lawful wife. No other person has a
E .*-•«
          13
^   So
u. k ..        superior right to commence the action or proceeding or to be substituted for the Decedent in the
.a 35 g   14
 « c*s
V 4^ e
    £s    15   pending action or proceeding. Plaintiff herein constitutes Decedent’s successor-in-interest as

          16   defined in California Code of Civil Procedure § 377.11 and succeeds to Decedent’s interest in this
          17   action. Plaintiff has complied with C.C.P. $ 377.32 and has filed the requisite successor-in-interest
          18
               declaration herewith.
          19
                      4.      At all relevant times herein, based on information and belief. Defendants
          20
               SAFEWAY INC. (hereinafter “SAFEWAY”) and DOES 1 through 10 were, and are now,
          21
          22   companies involved in food and drug retail and distribution, with supermarkets located in seventeen

          23   U.S. states and the District of Columbia, incorporated in the State of California, licensed to do

          24   business in the State of California, with their principal place of business in the County of Alameda,
          25   State of California.
          26
                      5.      At all relevant times herein, based on information and belief. Defendants
          27
               ALBERTSONS COMPANIES, INC. (hereinafter “ALBERTSONS”) and DOES 11 through 20
          28

                                                                   2
               COMPLAINT FOR DAMAGES*
                Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 24 of 56




         1   were, and are now, companies involved in food and drug retail and distribution with grocery stores
         2   and supermarkets located throughout the United States, incorporated and licensed to do business in
         3
             the State of California.   SAFEWAY and ALBERTSONS (hereinafter collectively “Defendants”)
         4
             owned and operated the Safeway Northern California Distribution Center (hereinafter “Distribution
         5
             Center”) located at 16900 Schulte Road in Tracy, California.
         6

         7          6.      Defendants SAFEWAY and ALBERTSONS are alter egos and/or agents of each

         8   other such that the corporate form should be disregarded.

         9           7.     ALBERTSONS has ownership and control over SAFEWAY and has claimed in
        10   filings that it wholly owns SAFEWAY as a subsidiary.
        11
                     8.     ALBERTSONS and SAFEWAY share many of the same executive officers and
 00     12
0 So         appear to use the same assets.
        13
i^<
                    9.      ALBERTSONS serves as the parent company for SAFEWAY, which it calls a
iiw 8   14
11 S    15   “barmer” under which it owns and operates stores and distribution centers. ALBERTSONS exerts
lt =
H|cg
        16   control over SAFEWAY’s business and day-to-day operations.
        17           10.    The true names and capacities, whether individual, corporate, associate, agency.
        18
             familial, representative, or otherwise, of Defendants named herein as DOES 1 through 100,
        19
             inclusive, are unknown to Plaintiff at this time, and they are therefore sued by such fictitious names
        20
             pursuant to California Code of Civil Procedure §474. Plaintiff prays to amend this complaint to
        21
        22
             allege the true names and capacities of DOES 1 through 100 when Plaintiff discovers such true

        23   identities. Each of the DOE Defendants designated herein is negligently or otherwise in some

        24   manner legally responsible for the events and happenings alleged herein, and negligently or
        25   otherwise caused or contributed to the injuries and damages to Plaintiff as hereinafter alleged.
        26
                     11.    At all times mentioned herein, each and every of the Defendants herein was the
        27
             agent, ostensible agent, licensee, servant, partner, joint venturer, employer, employee, affiliate.
        28

                                                                 3
             COMPLAINT FOR DAMAGES
                Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 25 of 56




         1   assistant, relative, or volunteer of each of the other Defendants, and each was at all times alleged
         2   herein acting in the course and scope of said agency, ostensible agency, license, service,
         3
             partnership, joint venture, employment, affiliation, assistance, relation, and volunteering.
         4
                                               JURISDICTION AND VENUE
         5
                     12.    Venue is proper in the County of Alameda under California Code of Civil Procedure
         6
         7   §395.5, on the basis that the principal place of business of one or more Defendants is located in the

         8   County of Alameda.

         9                    ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
        10                                                 COVID-19
        11
                     13.    COVID-19 is an infectious respiratory disease caused by the SARS-CoV-2 virus.
        12
                     14.    The virus is highly contagious. Transmission of SARS-CoV-2 primarily occurs by
        13
E£H          way of respiratory droplets in coughs and sneezes of infected persons in close proximity to others
iiS s   14
5 C«
V ^ a
2E S
        15   and via contaminated surfaces.

        16           15.    There is presently no vaccine available for the prevention of COVID-19 in humans.
        17           16.    The incubation period for COVID-19 can range anywhere from 2-14 days.
        18
                     17.    Common symptoms of the virus include cough, fever, shortness of breath, chills,
        19
             muscle aches, headache, sore throat, and new loss of taste or smell. Symptoms vary in severity
        20
             and, in certain instances, can lead to hospitalization and death.
        21
                     18.    Due to the highly contagious nature of this virus, the risk of developing severe and
        22

        23   potentially fatal symptoms, and the lack of vaccine, experts recommend that individuals prevent the

        24   spread of the virus by utilizing hand sanitizers and soaps, utilizing personal protective equipment
        25   (“PPE”) when in close proximity to others, and maintaining a minimum of 6 feet of physical
        26
             distance between themselves and others.
        27
                    //
        28

                                                                 4
             COMPLAINT FOR DAMAGES
                Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 26 of 56




         1                                              Timeline of Events
         2          19.      It is believed that the virus originated in Asia in late 2019.
         3
                    20.      In January 2020, the first cases of COVID-19 in the United States were reported.
         4
             with the first recorded case of community-spread virus transmission in the United States occurring
         5
             on January 30, 2020.
         6
         7          21.      On that same day, January 30, 2020, the World Health Organization declared this

         8   novel coronavirus outbreak a “public health emergency of international concern.”

         9          22.      On March 4, 2020, California Governor Gavin Newsom declared a State of
        10   Emergency due to the global COVID-19 outbreak.
        11
                    23.      On March 9, 2020, the U.S. Department of Labor Occupational Safety and Health
 OP     12
             Administration released a publication titled “Guidance on Preparing Workplaces for COVID-19.”
        13
113     14
             This detailed document explained that SARS-CoV-2 “has the potential to cause extensive
^ V c
IIS     15   outbreaks” in workplaces and provided employers with basic steps they should take to reduce the
h|I
        16   risk of employee exposure to SARS-CoV-2. These steps included:
        17                Develop an Infectious Disease Preparedness and Response Plan
        18                Prepare to Implement Basic Infection Prevention Measures, including:

        19                   o Maintaining regular housekeeping practices, including routine cleaning and
                               disinfecting of suifaccs, equipment, and other elements of tlie work cnviiomneiil
        20                Develop Policies and Procedures for Prompt Identification and Isolation of Sick People.
        21                if Appropriate
                          Develop. Implement, and Communicate about Workplace Flexibilities and Protections
        22
                          Implement Workplace Controls
        23                   o Administrative Controls, including: Encouraging sick workers to stay home;
        24                     minimizing contact between workers; alternating days or extra shifts that reduce
                               the total number of employees in a facility at a given time, allowing them to
        25                     maintain distance from one another while maintaining a full onsite work week;
                               Developing emergency communications plans, including a forum for answering
        26                     workers’ concerns and internet-based communications, if feasible; Providing
                               workers with up-to-date education and training on COVID-19 risk factors and
        27
                               protective behaviors (e.g., cough etiquette and care of PPE).
        28             o Personal Protective Equipment (PPE) Controls, including: Employers are
                         obligated to provide their workers with PPE needed to keep them safe while
                                                         5
             COMPLAINT FOR DAMAGES
                              Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 27 of 56




                       1                      performing their jobs. The types of PPE required during a COVID-19 outbreak
                                              will be based on the risk of being infected with SARS-CoV-2.
                    2
                                        Follow Existing OSHA Standards
                    3
                                  24.      On March 11,2020, due to “alarming levels of spread and severity,” the World
                    4
                           Health Organization made the assessment that COVID-19 can be characterized as a pandemic.
                    5
                    6             25.      In guidance issued by the U.S. Food and Drug Administration on March 17, 2020,

                    7      the topic of workers in food processing and distribution facilities is directly addressed:
                    8             “If an employee is confirmed to have COVID-19, employers should inform fellpw
                    9             employees of their possible exposure to COVID-19 in the workplace.”
                                  “While the primary responsibility in this instance is to take appropriate actions to protect
                   10             other workers and people who might have come in contact with the ill employee, facilities
                                  should re-double their cleaning and sanitation efforts to control any risks that might be
                   11
                                  associated with workers who are ill regardless of the type of virus or bacteria. For example,
         oe       ■ 12            facilities are required to maintain clean and sanitized facilities and food contact surfaces.”
'    OsS
       5           13             26.      On March 20, 2020, Defendants posted a “Team Talk” sign titled “Coronavirus
    . «« S        -44      Risk: Fact vs. Fiction” at the Distribution Center. This sigh specifically informed workers that PPE
     C        e
     i itE         15
                           such as masks and gloves were not recommended for use by employees at the Distribution Center,

                           contrary to the guidance and advice issued by federal and state authorities.
                   17

                   18                                 I                                                         j;:']

                                                      5-

                   19                                 <:i*.                Coronaviius Risk: Fort vs. Fiction     &
                                                                                             ■-=r                 r
                   20
                                                          rl
                   21

                   22

                   23                                         pM
                   24
                                                               ; Point's
                   25
                   26
                                                                     -V

                   27

                   28                                                alWsaftawEiS
                                                                                            6
                  ^.       COMPLAINT FOR DAMAGES
                     Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 28 of 56




              1          27.     In March 2020, workers at the Distribution Center began to fall ill with COVID-19.
              2   These employees were mandated to continue working not only regular shifts, but also additional
              3
                  shifts (6 days per week, rather than 4 or 5) with longer hours (16 hours per day).
             4
                         28.     By mid-March 2020, employees at the Distribution Center, including Pedro, began
              5
                  complaining to their supervisors about the dangerous working conditions and their fears associated
              6
              7   with the same. These complaints were met by Defendants with threats of retaliatory disciplinary

              8   action, including the potential for accruing ‘points’ which could lead to termination.

              9          29.     On April 1, 2020, after experiencing a fever and other symptoms. Decedent received
             10   a COVID-19 test, which came back positive a few days later. He was admitted to the hospital on
             11
                  April 4, 2020 with pneumonia and symptoms including coughing, trembling, and fever. On April
    00       12
o "S              5, 2020, he was transferred to the Intensive Care Unit, where he was intubated and placed in a
    "H ^
 .(A »       13
E sH              medically induced coma, and on April 13, 2020, he succumbed to the disease.
.a 55 3      14
e        e
                         30.     On approximately April 17, 2020, a SAFEWAY spokesperson confirmed that at
m
«§ £ 2
HO*
    s'”
             15

             16   least 51 employees at the Distribution Center had tested positive for COVID-19. This figure
             17   represented 3% of the approximately 1,700 employees at the Distribution Center.
             18
                         31.     It was not until after Pedro’s death that Defendants began to change their tune with
             19
                  respect to safety measures at the Distribution Center - a woefully delayed move that can best be
             20
                  described as “too little, too late.” In fact, these modest changes—consisting of the rearranging of
             21
                  break rooms and the placement of one hand sanitizer stand (which was often left empty for hours)
             22

             23   for a department with over 100 employees on shift at any given time—continued to leave

             24   Defendants’ employees particularly exposed and vulnerable to this virus.
             25          32.     In response to public outcry surrounding Pedro’s death and the mounting number of
             26
                  COVID-positive employees at the Distribution Center, Governor Newsom directed his remarks
             27

             28

                                                                      7
                  COMPLAINT FOR DAMAGES
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 29 of 56




            1   during a press conference to workers like Pedro, stating: “You are not disposable. You are
            2   essential.” Unfortunately for Decedent and his family, Defendants did not share this sentiment.
            3
                                                             Pedro Zuniga
            4
                       33.     Pedro Zuniga was a happily married 52-year-old man, devoted to his wife,
            5
                NORlSlA, and their five children, Jose, Adilene, Marisol, Alicia, and Junior. He was a man of deep
            6
            7   faith and loved traveling, soccer, and spending time with his three grandchildren.

            8          34.     For approximately 22 years. Decedent was employed by Defendants as a loyal,

            9   material handler in the produce department at the Distribution Center.
           10          35.     On April 13, 2020, Pedro died in the Intensive Care Unit at Memorial Medical
           11
                Center in Modesto, California, of cardiopulmonary arrest and hypoxic respiratory failure caused by
  cc       12
cJsS            COVID-19.
           13
Js'S
U. k   ,               36.     Pedro’s death was the tragic and preventable result of Defendants’ failure to follow
“35 S
  ^ M
           14
« t-z
Sue
112        15   federal guidelines, state guidelines, and common sense in order to provide for their Distribution
Ifl
H .©
  s'"      16   Center workers’ health and safety. Defendants instead prioritized their own greed over the physical
           17   health and survival of their employees.
           18                                       FIRST CAUSE OF ACTION
           19
                                             (Negligence - As Against All Defendants)
           20
                       37.     Plaintiff repeats and re-alleges, as if fi.illy set forth herein, each and every allegation
           21
           22
                contained in paragraphs 1-36 above, and further alleges:

           23          38.     Defendants, and each of them, had a duty to: ensure that their facility operations

           24   were conducted and managed in such a manner so as to safeguard the safety and well-being of their
           25   employees, including Decedent; comply with Federal and State OSHA guidelines; comply with
           26
                U.S. Food and Drug Administration guidelines; implement an Infection Disease Preparedness and
           27
                Response Plan; develop and implement policies and procedures designed to prevent an outbreak
           28

                                                                     8
                COMPLAINT FOR DAMAGES
                  Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 30 of 56




           1   from occurring at the Distribution Center, including policies and procedures to: screen workers
           2   upon arrival at the facility each day, send exposed and potentially exposed workers home, maintain
           3
               physical distance between workers, provide appropriate PPE for workers, create disinfectant
           4
               stations throughout the facility; maintain housekeeping practices, including frequent cleaning and
           5
               disinfecting of surfaces, equipment, and other elements of the work environment; provide workers
           6
           7   with up-to-date education and training on COVID-i9 risk factors and protective behaviors; respond

           8   appropriately to workers’ complaints and concerns regarding exposure and/or potential exposure to

           9   the vims; not spread or disseminate false or misleading information about the transmission,
          10   prospective exposure to, or contraction of the vims, including false or misleading statements or
          11
               information about the utilization of PPE; send workers who were obviously exhibiting known signs
 CC       12
oaS            and symptoms of COVID-19 home; not retaliate or threaten disciplinary action against workers
          13
               who were concerned that they were demonstrating signs and symptoms of COVID-19; not threaten
 ^ w
      8   14
ill       15   or take any adverse employment action against employees due to attendance issues or concerns
"1^       16
 ^        10   about their working environment in light of the COVID-19 pandemic; and develop and maintain
          17   an adequate prophylactic infrastmcture after the outbreak occurred. It was reasonably foreseeable
          18
               that if Defendants breached their duty of care owed to Decedent, Decedent could sustain injuries
          19
               and damages, including death.
          20
                      39.     Defendants, and each of them, breached their duty of care owed to Decedent by:
          21
                              a. Negligently failing to ensure that their facility operations were conducted and
          22

          23                     managed in such a manner so as to safeguard the safety and well-being of their

          24                     employees, including Decedent;
          25                  b. Failing to comply with Federal and State OSHA guidelines;
          26
                              c. Failing to comply with U.S. Food and Dmg Administration guidelines;
          27

          28

                                                                  9
               COMPLAINT FOR DAMAGES
               Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 31 of 56




         1             d. Misleading employees into thinking that the utilization of PPE on the job was
         2                 not necessary or even potentially helpful in the prevention of disease
         3
                           transmission;
         4
                       e. Failing to implement an Infection Disease Preparedness and Response Plan;
         5
                       f. Failing to develop and implement policies and procedures designed to prevent an
         6
         7                 outbreak from occurring at the Distribution Center, including policies and

         8                 procedures to: screen workers upon arrival at the facility each day, send

         9                 symptomatic, exposed, or potentially exposed workers home, maintain physical
        10                 distance between workers, provide appropriate PPE for workers, create
        11
                           disinfectant stations throughout the facility;
 oe     12
OaS                    g. Failing to maintain housekeeping practices, including frequent cleaning and
        13
                           disinfecting of surfaces, equipment, and other elements of the work
        14
st-S
^ « e
                           environment;
III
S|l
        15
        16             h. Failing to implement, promote, and enforce social distancing guidelines
        17                promulgated by the state and federal governments;
        18
                       i. Failing to warn Decedent and other employees in a timely manner that other
        19
                           employees were experiencing COVID-I9 symptoms and may have been infected
        20
                           at the Distribution Center;
        21
        22
                       j. Failing to conduct periodic inspections of the condition and cleanliness of the

        23                Distribution Center to prevent and/or minimize the risk of transmission of the

        24                vmus;
        25             k. Failing to develop procedures for identification and isolation of sick workers;
        26
                       1. Failing to properly train its personnel to implement and follow procedures
        27
                           designed to minimize the risk of contracting COVID-19;
        28

                                                            10
             COMPLAINT FOR DAMAGES
                     Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 32 of 56




              1                  m. Failing to provide workers with up-to-date education and training on COVID-19
              2                     risk factors and protective behaviors;
              3
                                 n. Failing to respond appropriately to workers’ complaints and concerns regarding
             4
                                    exposure and/or potential exposure to the virus;
              5
                                 o. Failing to develop and maintain an adequate prophylactic infrastructure after the
              6
              7                     outbreak occurred;

              8                  p. Threatening and/or taking adverse employment actions against employees due to

              9                     attendance issues or concerns about their working environment in light of the
             10                     COVID-19 pandemic.
             11
                         In these negligent actions and inactions, Defendants exceeded the inherent risk associated
      w      12
0 So              with Decedent’s job.
S^<
             13
                         40.     The negligence, recklessness, carelessness, and other wrongdoing of Defendants,
ifi   ^ lA
             14
£ C' C
11 £         15   and each of them, was a direct and proximate cause of Decedent’s injuries and ultimate death on or
lf=
"i”          16   about April 13, 2020. The harm, injuries, and damages caused by Defendants, and each of them,
             17   including Decedent’s predeath wage loss and medical bills for treatment of COVID-19, survive the
             18
                  death of the Decedent.
             19
                         41.     As a direct and proximate result of the negligence, recklessness, carelessness, and
             20
                  other wrongdoing of Defendants, and each of them, and the resulting death of Decedent, Plaintiff
             21
                  has been, and will continue to be, deprived of her husband’s love, companionship, society, comfort,
             22

             23   care, attention, guidance, support, future financial dependence on Decedent, other future financial

             24   contributions, future gifts, services, and other (non-economic) damages in a sum in excess of the
             25   jurisdictional minimum of this Court, in an amount allowable by law, according to proof.
             26
                         42.     As a further direct, legal, and proximate result of the negligence, carelessness,
             27
                  recklessness, and wrongdoing of Defendants, and each of them, and the resulting death of
             28

                                                                     11
                  COMPLAINT FOR DAMAGES
                Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 33 of 56




         1   Decedent, Plaintiff has incurred ftineral, cremation and/or burial, and other related expenses in a
         2   sum according to proof.
         3
                    43.     Said conduct as herein alleged was undertaken by, authorized, approved of, and
         4
             ratified by managing agents of Defendants, and was done knowingly and willfully, and further was
         5
             malicious and oppressive in conscious disregard of Decedent’s rights and safety, subjecting
         6
         7   Decedent to cruel and unjust hardship. As such. Decedent’s legal successor-in-interest is entitled to

         8   punitive or exemplary damages given that this claim survives his death.

         9          44.     WHEREFORE, Plaintiff prays for judgment for damages as hereinafter set forth.
        10                                     SECOND CAUSE OF ACTION
        11
                                       (Gross Negligence - As Against All Defendants)
 S
 00     12
                    45,     Plaintiff repeats and re-alleges, as if fijlly set forth herein, each and every allegation
^13     13
             contained in paragraphs 1-44 above, and further alleges:
-7. 8   14
m       15          46.     Defendants, and each of them, had a duty to: ensure that their facility operations
^1«
 «      10   were conducted and managed in such a manner so as to safeguard the safety and well-being of their
        17   employees, including Decedent; comply with Federal and State OSHA guidelines; comply with
        18
             U.S. Food and Drug Administration guidelines; implement an Infection Disease Preparedness and
        19
             Response Plan; develop and implement policies and procedures designed to prevent an outbreak
        20
             from occurring at the Distribution Center, including policies and procedures to: screen workers
        21
             upon arrival at the facility each day, send exposed and poLcuLially exposed workers home, iiiaintain
        22

        23   physical distance between workers, provide appropriate PPE for workers, create disinfectant

        24   stations throughout the facility; maintain housekeeping practices, including frequent cleaning and
        25   disinfecting of surfaces, equipment, and other elements of the work environment; provide workers
        26
             with up-to-date education and training on COVID -19 risk factors and protective behaviors; respond
        27
             appropriately to workers’ complaints and concerns regarding exposure and/or potential exposure to
        28

                                                                 12
             COMPLAINT FOR DAMAGES
                     Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 34 of 56




              1   the virus; not spread or disseminate false or misleading information about the transmission,
              2   prospective exposure to, or contraction of the virus, including false or misleading statements or
              3
                  information about the utilization of PPE; send workers who were obviously exhibiting known signs
              4
                  and symptoms of COVID-19 home; not retaliate or threaten disciplinary action against workers
              5
                  who were concerned that they were demonstrating signs and symptoms of COVID-19; not threaten
              6
              7   or take any adverse employment action against employees due to attendance issues or concerns

              8   about their working environment in light of the COVID-19 pandemic; and develop and maintain an

              9   adequate prophylactic infrastnictnre after the outbreak occurred. Tt was reasonably foreseeable that
             10   if Defendants breached their duty of care owed to Decedent, Decedent could sustain injuries and
             11
                  damages, including death.
    00       12
Os®                      47.     Defendants, and each of them, breached their duty of care owed to Decedent by:
E
             13
                                 a. Negligently failing to ensure that their facility operations were conducted and
         2   14
    « s
                                     managed in such a manner so as to safeguard the safety and well being of their

             16                      employees, including Decedent;
             17                  b. Failing to comply with Federal and State OSHA guidelines;
             18
                                 c. Failing to comply with U.S. Food and Drug Administration guidelines;
             19
                                 d. Misleading employees into thinking that the utilization of PPE on the job was
             20
                                    not necessary or even potentially helpful in the prevention of disease
             21
             22
                                    transmission;

             23                  e. Failing to implement an Infection Disease Preparedness and Response Plan;

             24                  f. Failing to develop and implement policies and procedures designed to prevent an
             25                     outbreak from occurring at the Distribution Center, including policies and
             26
                                    procedures to: screen workers upon arrival at the facility each day, send
             27
                                    symptomatic, exposed, or potentially exposed workers home, maintain physical
             28

                                                                     13
                  COMPLAINT FOR DAMAGES
                Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 35 of 56




          1                 distance between workers, provide appropriate PPE for workers, create
          2                 disinfectant stations throughout the facility;
          3
                        g. Failing to maintain housekeeping practices, including frequent cleaning and
          4
                            disinfecting of surfaces, equipment, and other elements of the work
          5
                            environment;
          6
          7             h. Failing to implement, promote, and enforce social distancing guidelines

          8                 promulgated by the state and federal governments;

          9             i. Failing to warn Decedent and other employees in a timely manner that other
         10                 employees were experiencing COVID-19 symptoms and may have been infected
         11
                            at the Distribution Center;
    00   12
                        j. Failing to conduct periodic inspections of the condition and cleanliness of the
E
         13
                           Distribution Center to prevent and/or minimize the risk of transmission of the
    g    14
J tw
i II     15                virus;
•B S g
H O
         10             k. Failing to develop procedures for identification and isolation of sick workers;
         17             I. Failing to properly train its personnel to implement and follow procedures
         18
                           designed to minimize the risk of contracting COVID-19
         19
                        m. Failing to provide workers with up-to-date education and training on COVID-19
         20
                           risk factors and protective behaviors;
         21
         22
                        n. Failing to respond appropriately to workers’ complaints and concerns regarding

         23                exposure and/or potential exposure to the virus;

         24             o. Failing to develop and maintain an adequate prophylactic iufiastiucluie aflei tlie
         25                outbreak occurred;
         26
         27

         28

                                                             14
              COMPLAINT FOR DAMAGES
                     Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 36 of 56




              1                  p. Threatening and/or taking adverse employment actions against employees due to
          2                          attendance issues or concerns about their working environment in light of the
          3
                                     COVID-19 pandemic.
          4
                         In these negligent actions and inactions, Defendants exceeded the inherent risk associated
          5
                  with Decedent’s job.
          6
          7              48.     Defendants knew of the high risk of viral transmission and contraction of COVID-

          8       19 by workers, including Decedent, at the Distribution Center. Despite having this knowledge, as

          9       the pandemic unfolded. Defendants forced employees, including Decedent, to work even more
         10       shifts with longer hours without taking any measures to ensure safe workplace conditions.
         11
                         49.     Defendants’ conduct in continuing to send their workers, including Decedent, into a
    S
    ce   12
uaS               dangerous and hazardous workplace without any protective measures in place in the midst of this
^55      13
                  pandemic, despite having knowledge of specific guidelines from state and federal agencies,
iSS      14
« £^75
C 04 e

i        15       demonstrates an intentional failure to do what reasonably careful companies would do under the

    s    16       circumstances, exhibits a willful and conscious disregard for the safety of Decedent and his fellow
         17       workers, and evidences reckless indifference by Defendants, which constitutes gross negligence.
         18
                         50.     The negligence, gross negligence, recklessness, carelessness, and other wrongdoing
         19
                  of Defendants, and each of them, was a direct and proximate cause of Decedent’s injuries and
         20
                  ultimate death on or about April 13, 2020. The harm, injuries, and damages caused by Defendants,
         21
         22       and each of them, including Decedent’s predeath wage loss and medical bills for treatment of

         23       COVID-19, survive the death of the Decedent.

         24              51.     As a direct and proximate result of the negligence, gross negligence, recklessness.
         25       carelessness, and other wrongdoing of Defendants, and each of them, and the resulting death of
         26
                  Decedent, Plaintiff has been, and will continue to be, deprived of her husband’s love,
         27
                  companionship, society, comfort, care, attention, guidance, support, future financial dependence on
         28

                                                                    15
                  COMPLAINT FOR DAMAGES
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 37 of 56




            1   Decedent, other future financial contributions, future gifts, services, and other (non-economic)
            2   damages in a sum in excess of the jurisdictional minimum of this Court, in an amount allowable by
            3
                law, according to proof.
            4
                       52.     As a further direct, legal, and proximate result of the negligence, gross negligence,
            5
                carelessness, recklessness, and wrongdoing of Defendants, and each of them, and the resulting
            6
            7   death of Decedent, Plaintiff has incurred funeral, cremation and/or burial, and other related

            8   expenses in a sum according to proof

            9          53.     Said conduct as herein alleged was undertaken by, authorized, approved of, and
           10   ratified by managing agents of Defendants, and was done knowingly and willfully, and further was
           11
                malicious and oppressive in conscious disregard of Decedent’s rights and safety, subjecting
           12
                Decedent to cruel and unjust hardship. As such. Decedent’s legal successor-in-interest is entitled to
           13
c               punitive or exemplary damages given that this claim survives his death.
    w a2
    crt
      Wi
           14
JS C’O
V w e
<= £ 2     15          54.     WHEREFORE, Plaintiff prays for judgment for damages as hereinafter set forth.

           16                                      THIRD CAUSE OF ACTION
           17   (Violations of Federal Occupational Safety and Health Act of 1970 (29 U.S. Code § 654) - As
                                                 Against All Defendants)
           18
           19          55.     Plaintiff repeats and re-alleges, as if fully set forth herein, each and every allegation

           20   contained in paragraphs 1-54 above, and further alleges:
           21          56.     Section 5 of the Occupational Safety and Health Act of 1970 sets forth the basic
           22
                duties owed by an employer to its employees:
           23
                       (a) Each employer -
           24
                               (1) shall furnish to each of his employees employment and a place of employment
           25                      which are free from recognized hazards that are causing or are likely to cause
                                   death or serious physical harm to his employees;
           26
                               (2) shall comply with occupational safety and health standards promulgated under
           27                      this Act.

           28

                                                                    16
                COMPLAINT FOR DAMAGES
               Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 38 of 56




        1          57.     Defendants, and each of them, breached their duty of care owed to Decedent
        2   pursuant to Section 5 of the Occupational Safeway and Health Act of 1970 by: failing to ensure that
        3
            their facility operations were conducted and managed in such a manner so as to safeguard the safety
        4
            and well-being of their employees, including Decedent; failing to comply with Federal and State
        5
            OSHA guidelines; failing to comply with U.S. Food and Drug Administration guidelines; failing to
        6
        7   implement an Infection Disease Preparedness and Response Plan; misleading employees into

        8   thinking that the utilization of PPE on the job was not necessary or even potentially helpful in the

        9   prevention of disease transmission; failing to develop and implement policies and procedures
       10   designed to prevent an outbreak from occurring at the Distribution Center, including policies and
       11
            procedures to: screen workers upon arrival at the facility each day, send exposed and potentially
 CO    12
            p.xposed workers home, maintain physical distance between workers, provide appropriate PPF, for
       13
If-S   14
            workers, create disinfectant stations throughout the facility; failing to maintain regular
« Cu

m      15   housekeeping practices, including routine cleaning and disinfecting of surfaces, equipment, and

 *     10   other elements of the work environment; failing to provide workers with up-to-date education and
       17   training on COVID-19 risk factors and protective behaviors; failing to respond appropriately to
       18
            workers’ complaints and concerns regarding exposure and/or potential exposure to the virus; and
       19
            failing to develop and maintain an adequate prophylactic infrastructure after the outbreak occurred.
       20
            In these negligent actions and inactions. Defendants exceeded the inherent risk associated with
       21

       22   Decedent’s job.

       23          58.     The negligence, gross negligence, recklessness, carelessness, and other wrongdoing

       24   of Defendants, and each of them, was a direct and proximate cause of Decedent’s injuries and
       25   ultimate, death on or about April 13, 2020. The harm, injuries, and damages caused by Defendants,
       26
            and each of them, including Decedent’s predeath wage loss and medical bills for treatment of
       27
            COVID-19, survive the death of the Decedent.
       28

                                                                17
            COMPLAINT FOR DAMAGES
                Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 39 of 56




         1           59.     As a direct and proximate result of the negligence, gross negligence, recklessness,
         2   carelessness, and other wrongdoing of Defendants, and each of them, and the resulting death of
         3
             Decedent, Plaintiff has been, and will continue to be, deprived of her husband’s love.
         4
             companionship, society, comfort, care, attention, guidance, support, future financial dependence on
         5
             Decedent, other future financial contributions, future gifts, services, and other (non-economic)
         6
         7   damages in a sum in excess of the jurisdictional minimum of this Court, in an amount allowable by

         8   law, according to proof.

         9           60.     As a further direct, legal, and proximate result of the negligence, gross negligence.
        10   carelessness, recklessness, and wrongdoing of Defendants, and each of them, and the resulting
        11
             death of Decedent, Plaintiff has incurred funeral, cremation and/or burial, and other related
        12
0 So         expenses in a sum according to proof.
        13
E sH                 61.     Said conduct as herein alleged was undertaken by, authorized, approved of, and
    2   14
£ Co
^ o c
             ratified by managing agents of Defendants, and was done knowingly and willfully, and further was
III
i2|l
        15
        16   malicious and oppressive in conscious disregard of Decedent’s rights and safety, subjecting
        17   Dececlenl. to cruel hihJ iinjusl: liaidsliip. . As such, Decedenl’s legal succe.ss(n-iti-iuleiesl is enlilled
        18
             to punitive or exemplary damages given that this claim survives his death.
        19
                     62.    WHEREFORE, Plaintiff prays for judgment for damages as hereinafter set forth.
        20
                                                 FOURTH CAUSE OF ACTION
        21
        22
             (Violations of The California Occupational Safety and Health Act of 1973 (Title 8, California
                Code of Regulations § 3203 and California Labor Code § 6400 et seq.) - As Against All
        23                                          Defendants)

        24           63.     Plaintiff repeats and re-alleges, as if fully set forth herein, each and every allegation
        25   contained in paragraphs 1-62 above, and further alleges:
        26
        27

        28

                                                                    18
             COMPLAINT FOR DAMAGES
                   Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 40 of 56




            1          64.     The California Occupational Safety and Health Act of 1973 “was enacted by the
            2   California Legislature to assure safe and healthful working conditions for all California working
            3
                men and women.”
            4
                       65.     California Code of Regulations § 3203 sets forth California’s workplace Injury and
            5
                Illness Prevention Program:
            6
            7          (a) Effective July 1, 1991, every employer shall establish, implement and maintain an
                       effective Injury and Illness Prevention Program (Program). The Program shall be in writing
            8          and, shall, at a minimum:
                               (1) Identify the person or persons with authority and responsibility for implementing
            9
                               the Program.
           10                  (2) Include a system for ensuring that employees comply with safe and healthy work
                               practices. Substantial compliance with this provision includes recognition of
           11
                               employees who follow safe and healthful work practices, training and retraining
  00       12                  programs, disciplinary actions, or any other such means that ensures employee
uaS                            compliance with safe and healthful work practices.
e.1 s ?
           13
                               (3) Include a system for communicating with employees in a form readily
       s   14                  understandable by all affected employees on matters relating to occupational safety
« C*3
V   e                          and health, including provisions designed to encourage employees to inform the
« P eo
iU         15                  employer of hazards at the worksite without fear of reprisal. Substantial compliance
H 0--                          with this provision includes meetings, training programs, posting, written
           16                  communications, a system of anonymous notification by employees about hazards^
  5
                               labor/management safety and health committees, or any other means that ensures
           17
                               communication with employees.
           18
                       66.     California Labor Code §6401.7 mirrors and expands upon this:
           19
                       (a) Every employer shall establish, implement, and maintain an effective injury prevention
           20          program. The program shall be written, except as provided in subdivision (e), and shall
           21          include, but not be limited to, the following elements:
                               (1) Identification of the person or persons responsible for implementing the
           22                  program.
           23                  (2) The employer’s system for identifying and evaluating workplace hazards,
                               including scheduled periodic inspections to identify unsafe conditions and work
           24                  practices.
           25                  (3) The employer’s methods and procedures for correcting unsafe or unhealthy
                               conditions and work practices in a timely manner.
           26
                               (4) An occupational health and safety training program designed to instruct
           27                  employees in general safe and healthy work practices and to provide specific
                               instruction wiA respect to hazards specific to each employee’s job assignment.
           28

                                                                  19
                COMPLAINT FOR DAMAGES
                 Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 41 of 56




          1                  (5) The employer’s system for communicating with employees on occupational
                             health and safety matters, including provisions designed to encourage employees to
          2                  inform the employer of hazards at the worksite without fear of reprisal.
          3                  (6) The employer’s system for ensuring that employees comply with safe and
                             healthy work practices, which may include disciplinary action.
          4
                     (b) The employer shall correct unsafe and unhealthy conditions and work practices in a
          5          timely manner based on the severity of the hazard.
          6          67.     Defendants, and each of them, breached their duty of care owed to Decedent
          7
              pursuant to The California Occupational Safety and Health Act of 1973 by: failing to ensure that
          8
              their facility operations were conducted and managed in such a manner so as to safeguard the safety
          9
              and well-being of their employees, including Decedent; failing to comply with Federal and State
         10
              OSHA guidelines; failing to comply with U.S. Food and Drug Administration guidelines; failing to
         11
         12   implement an Infection Disease Preparedness and Response Plan; misleading employees into
452
         13   thinking that the utilization of PPE on the job was not necessary or even potentially helpfiil in the
s
    i    14   prevention of disease transmission; failing to develop and implement policies and procedures
J £“•0
c    e
5S2      15
  £           designed to prevent an outbreak from occurring at the Distribution Center, including policies and
H|^
         16
              procedures to: screen workers upon arrival at the facility each day, send exposed and potentially
         17
              exposed workers home, maintain physical distance between workers, provide appropriate PPE for
         18
         19   workers, create disinfectant stations throughout the facility; failing to maintain regular

         20   housekeeping practices, including routine cleaning and disinfecting of surfaces, equipment, and

         21   other elements of the work euviiouiiicnl; failing to provide workeis witli up-to-date education and
         22   training on COVID-19 risk factors and protective behaviors; failing to respond appropriately to
         23
              workers’ complaints and concerns regarding exposure and/or potential exposure to the virus; and
         24
              failing to develop and maintain an adequate prophylactic infrastructure after the outbreak occurred.
         25
              In these negligent actions and inactions, Defendants exceeded the inherent risk associated with
         26
         27   Decedent’s job.

         28

                                                                  20
              COMPLAINT FOR DAMAGES
                    Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 42 of 56




             1          68.     The negligence, gross negligence, recklessness, carelessness, and other wrongdoing
             2   of Defendants, and each of them, was a direct and proximate cause of Decedent’s injuries and
             3
                 ultimate death on ui about April 13, 2020. The haim, injuries, and damages caused by Defendants,
             4
                 and each of them, including Decedent’s predeath wage loss and medical bills for treatment of
             5
                 COVlD-19, survive the death of the Decedent.
             6
             7          69.     As a direct and proximate result of the negligence, gross negligence, recklessness,

             8   carelessness, and other wrongdoing of Defendants, and each of them, and the resulting death of

             9   Decedent, Plaintiff has been, and will continue to be, deprived of her husband’s love.
            10   companionship^ society, comfort, care, attention, guidance, support, fiinire financial dependence on
            11
                 Decedent, other future financial contributions, future gifts, services, and other (non-economic)
  00        12
usS              damages in a sum in excess of the jurisdictional minimum of this Court, in an amount allowable by
b s7
       9s   13
E £4             law, according to proof
      S     14
2' t-Ce
iU          15          70.     As a further direct, legal, and proximate result of the negligence, gross negligence,

            16   carelessness, recklessness, and wrongdoing of Defendants, and each of them, and the resulting
            17   death of Decedent, Plaintiff has incurred funeral, cremation and/or burial, and other related
            18
                 expenses in a sum according to proof
            19
                        71.     Said conduct as herein alleged was undertaken by, authorized, approved of, and
            20
                 ratified by managing agents of Defendants, and was done knowingly and willfully, and further was
            21
            22
                 malicious and oppressive in conscious disregard of Decedent’s rights and safety, subjecting

            23   Decedent to cruel and unjust hardship, p. As such. Decedent’s legal successor-in-interest is entitled

            24   to punitive or exemplary damages given that this claim survives his death.
            25          72.     WHEREFORE, Plaintiff prays for judgment for damages as hereinafter set forth.
            26
                        II
            27
                        II
            28
                        II
                                                                    21
                 COMPLAINT FOR DAMAGES
               Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 43 of 56




        1                                       FIFTH CAUSE OF ACTION
        2     (Fraudulent Concealment of Injury (California Labor Code § 3602(b)(2)) - As Against All
        3                                         Defendants)

        4             73.   Plaintiff repeats and re-alleges, as if fully set forth herein, each and every allegation

        5   contained in paragraphs 1-72 above, and further alleges:
        6             74.   Decedent was injured on the job at the Distribution Center when he was exposed to
        7
            and contracted COVID-19 in approximately March 2020.
        8
                      75.   By virtue of the fact that employees were exhibiting recognized signs and symptoms
        9
            of infection while at the Distribution Center, Defendants knew that there was an outbreak at the
       10

       11   Distribution Center and that many of their employees, including Decedent, had suffered job related

       12   injuries in the form of COVlD-19 exposure, contraction and infections. Moreover, Decedent’s
       13   superiors at the Distribution Center had knowledge that Pedro had been exposed to and contracted
   s   14
£ rs        COVID-19 from his coworker in close proximity.
^  e
III 15                76.   Despite having this knowledge, Defendants concealed the knowledge of the
       16
            COVID-19 outbreak at the Distribution Center from their employees, including Decedent. In
       17
            addition, despite their knowledge that Pedro had been exposed to and contracted COVID-19 from
       18
       19   his coworker in close proximity, and dispute having a duty to inform him of the same, Defendants

       20   concealed their knowledge of Pedro’s injury, who was not aware of his injury at all times relevant
       21   hereto.
       22
                      77.   Decedent’s injury was made worse by Defendants’ concealment, including Decedent
       23
            experiencing a delay in being diagnosed and treated for the virus, which then eventually resulted in
       24
            his death on April 13, 2020 after a hospitalization that included several days in the Intensive Care
       25
       26   Unit.

       27             78.   The negligence, gross negligence, recklessness, carelessness, and other wrongdoing

       28   of Defendants, and each of them, was a direct and proximate cause of Decedent’s injuries and

                                                                 22
            COMPLAINT FOR DAMAGES
                 Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 44 of 56




          1   ultimately his death on or about April 13, 2020. The harm, injuries, and damages caused by
         2    Defendants, and each of them, including Decedent’s predeath wage loss and medical bills for
         3
              treatment of COVID-19, survive the death of the Decedent.
         4
                     79.     As a direct and proximate result of the negligence, gross negligence, recklessness,
         5
              carelessness, and other wrongdoing of Defendants, and each of them, and the resulting death of
         6
         7    Decedent, Plaintiff has been, and will continue to be, deprived of her husband’s love.

         8    companionship, society, comfort, care, attention, guidance, support, future financial dependence on

         9    Decedent, other future financial contributions, future gifts, services, and other (non-economic)
        10    damages in a sum in excess of the jurisdictional minimum of this Court, in an amount allowable by
        11
              law, according to proof.
 00     12
OaS                  80.     As a further direct, legal, and proximate result of the negligence, gross negligence.
        13
iz<
              carelessness, recklessness, and wrongdoing of Defendants, and each of them, and the resulting
        14
IM
^ E S   I c   death of Decedent, Plaintiff has incurred funeral, cremation and/or burial, and other related
^ &£    1J

        ,6    expenses in a sum according to proof.
        17           81.     Said conduct as herein alleged was undertaken by, authorized, approved of, and
        18
              ratified by managing agents of Defendants, and was done knowingly and willfully, and further was
        19
              malicious and oppressive in conscious disregard of Decedent’s rights and safety, subjecting
        20
              Decedent to cruel and unjust hardship. As such, Decedeut’s legal successor-in-interest is entitled to
        21

        22
              punitive or exemplary damages given that this claim survives his death.

        23           82.     WHEREFORE, Plaintiff prays for judgment for damages as hereinafter set forth.

        24                                       SIXTH CAUSE OF ACTION
        25                               (Wrongful Death — As Against All Defendants)
        26
                     83.     Plaintiff repeats and re-alleges, as if fully set forth herein, each and every allegation
        27
              contained in paragraphs 1-82 above, and further alleges:
        28

                                                                  23
              COMPLAINT FOR DAMAGES
                 Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 45 of 56




          1          84.     As a direct, legal, and proximate result of the negligence, gross negligence.
          2   carelessness, recklessness, and wrongdoing of Defendants, and each of them, as herein alleged.
          3
              Decedent suffered injuries, ultimately leading to his death on April 13, 2020.
          4
                     85.     As a further direct, legal, and proximate result of the negligence, gross negligence,
          5
              carelessness, recklessness, and wrongdoing of Defendants, and each of them, and the resulting
          6
          7   death of Decedent, Plaintiff has been, and will continue to be deprived of her husband’s love.

          8   companionship, society, comfort, care, affection, society, moral support, sexual relations, attention.

          9   presence, guidance, future financial dependence on Decedent, other future financial contributions.
         10   future gifts, support, and other (non-economic) damages in a sum in excess of the jurisdictional
         11
              minimum of this Court, in an amount allowable by law, according to proof
  00     12
0 sS                 86.     As a further direct, legal, and proximate result of the negligence, gross negligence.
         13
              carelessness, recklessness, and wrongdoing of Defendants, and each of them, and the resulting
i-s; 8   14
3 t'3
^ ^ es

Hi       15   death of Decedent, Plaintiff has incurred funeral, burial and/or cremation, and other related
•B S g
H- 0
         10   expenses in a sum according to proof
         17          87.    WHEREFORE, Plaintiff prays for judgment for damages as hereinafter set forth.
         18
         19                                          PRAYER FOR RELIEF

         20          WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, jointly and
         21   severally, as follows:
         22
                             A.        For general (non-economic) damages, according to proof;
         23
                             B.        For special (economic) damages, according to proof;
         24
                             C.        For exemplary (punitive) damages, according to proof;
         25
         26                  D.        For attorney’s fees, pursuant to Code of Civil Procedure §1021.5;

         27                  E.        For prejudgment interest as permitted by law;

         28                  F.        For costs of suit herein; and

                                                                   24
              COMPLAINT FOR DAMAGES
               Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 46 of 56




         1                G.       For such other and further relief the Court may deem proper.
         2

         3
             Dated: May{^, 2020                                    THE MATIASIC FIRM, P.C.

         4

         5
                                                                          Paul A. Matiasic
         6                                                                Hannah E. Mohr
         7                                                                Attorneys for Plaintiff

         8
                                              DEMAND FOR JURY TRIAL
         9
                   Plaintiff demands a trial by jury.
        10
        11
 00     12   Dated: May/^ , 2020                                   THE MATIASIC FIRM, P.C.
        13

*5^ i   14
1^1                                                                 •y-
III     15                                                                Paul A. Matiasic ,
i!i=                                                                      Hannah E. Mohr
        16
                                                                          Attorneys for Plaintiff
        17
        18
        19
                                                                                  j

        20

        21
        22

        23

        24

        25

        26
        27

        28
                                                                                                    «4

                                                              25
             COMPLAINT FOR DAMAGES
                     Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 47 of 56



                                                                                               J   ®''®ORSED
                1   Paul A..Matiasic, SBN 226448
                    Hannah E. Mohr, SBN 294193
                2   THE MATIASIC FIRM, P.C.                                                            137020
                    44 Montgomery Street, Suite 3850                                    CLiiK\Or
                ^   San Francisco, CA.94104 .                                         ' By''-''  :'^'’'"‘:‘r<^'-*vcouj<r
                    Phone: 415.675.ld89
                4   Facsimile: 415.675.1103                                                                        'O'

                5
                    Attorneys for Plainti^
            6

            7
            8                            SUPERIOR COURT OF Tlffi STAtE OF CALIFORNIA ;

            9                                             COUNTY OF ALAMEDA

           10
           11       NORMA ZUNIGA, individually, as .                       CASE NO.
                    successor-in-interest to PEDRO ZUNIGA,
 ®
 00        12       Deceased,
 n
                                                                           DECLARATION OF NORMA ZUNIGA
“■Is       13                                                         j)   PURSUANT TO CALIFORNIA CODE OF .
i td                                      Plaintiff,                       CIVIL PROCEDURE SECTION 377.32
                                 vs.
ill/
iiJ        15       SAFEWAY INC.; ALBERTSONS •                        )
                    COMPANIES, INC.; and DOES 1                        f
H^^
                    THROUGH 100, INGLUSIVEi •
           16                                                         }:
                                                                      -)                                                     D
                                                                                                                             OEM

           17                            Defendants.                  )
                                                                      )
                                                                                                                             (I
           18                                                         )                                                      C
           19
                                                                      )
                                                                      )
                                                                                                                             □
                                                                      )
       ■   20                                                         )
                                                                      )
                                                                      )
                                                                                                                             Q
           21
                                                                      )
                                                                                                                             X
           22
           23       , NORMA ZUNIGA, hereby declare the following:
           24             1;       I am a resident of the Stats of Cali bmia and a Plaintiff in the above-entitled action.
           25
                          2.       The Decedent in this action is my awful husband, PEDRO ZUNIGA;.
           26
                          3.-.     PEDRO ZUNIGA died bn April li, 2020.
           27

           28
                                                     1 -
                    DECLARATION OF NORMA ZUNIGA PURSUANT TO CALIFORNIA CODE OF CIVIL                                     :
                    PROCEDURE SECTION 377.32
                    Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 48 of 56
DocuSign Envelope ID: 74882417-C65D-47EC-B1F2-51BBD31A5139




            1            4.      No proceeding is now pending in California for the administration of PEDRO
            2   ZUNIGA’S estate.
            3
                         5.      Decedent PEDRO ZUNIGA died intestate.
            4
                         6.      I am Decedent PEDRO ZUNIGA’S successor-in-interest (as defined in Section
            5
                377.11 of the California Code of Civil Procedure) and succeed to Decedent PEDRO ZUNIGA’s
            6
            7    interest in this action or proceeding.

            8            7.      No other person has a superior right to commence the action or proceeding or to be

            9   substituted for the Decedent PEDRO ZUNIGA in the pending action or proceeding.
           10            8.      Attached hereto as Exhibit “A” is a true and correct copy of Decedent PEDRO
           11
                ZUNIGA’s certificate of death.
           12

E~<
           13
                         I, NORMA ZUNIGA, declare under penalty of perjury of the laws of the State of California
    s      14
M ^ S

III        15   that the foregoing is true and correct, and that this declaration was executed in
                    Turlock
           16                              , California, on May ^   , 2020.
                                                                                         Signed by:
          17
                                                                                         't' &
           18
           19
          20

          21
          22

          23

          24

          25

          26
          27

          28
                                                                    2
                DECLARATION OF NORMA ZUNIGA PURSUANT TO CALIFORNIA CODE OF CIVIL
                PROCEDURE SECTION 377.32
Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 49 of 56




                Exhibit “A”




                                                                 %
Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 50 of 56




          9
 PEORO                                                                                                III
                 iM-i                                                              4.CMivaaM                LUMVb.
                                                                                                                                                       M
                                                                                   10/23/1967               S2             1
                                                                                                                     j.on^marn                 4MeiP
 4 sm swWfftoLinNp                                               n.mmmtix
  MEXICO                          XXX-XX-XXXX                       □ * i3"» □**" MARRIED                            04/13/2020                2313

                              fxlmMPOCAN                                          n» MEXICAN
  HS GRADUATE
                                        lifi .001   ru«icn9            i4J«ea^i

  PMTERIAL HANDLER                                                     GROCERT CHSTHIBUnON                                                      18

  1850 EN6US»^ AVENUE
                                                                                    |^9GCBi           M.'fMOHCOfnY         .v»i      icowntv
 Ckcarr
  TURLOCK                                           ST>>NI3LAUS                     85382                   20         CALIFORNIA

  ADILENE VALENCIA, DAUGHTER
          ivmj                                            i^HQBU                            SftUKTI

  NORMA                                                   A.                                 CERVANTES
                                                                                            •.vm
  PEORO                                                                                     ZUNIGA                                          MEXICO
  AMIMVHOI

  SAN JUANA                                                        AGUILERA                                                                 MEXICO
                                               "TURLOCK MEMORIAL PARK
  04/17/2020                     575 NORTH SOOERQUIST ROAD. TURLOCK. CA 95360
  cr
  8U                                                                 ► BENJAMIN SMUS                                           S9        EMB8783
  AL^NMORTU/kRY                                                     R3 432
                                                                                  61i       :9i
                                                                                   ► JUUE VAISHAMPAYAN. MD                      se       04/16/2020
  W».l        tCrOMH

  MEMORIAL MEDICAL CENTB^
                                        .iiOJrT.         tonScoBMi
                                                                                                                               □ □                     □
  STANISLAUS                      1700 COFFEE ROAD                                                                             MODESTO
                                                                                                                                                       mt

                   M CAROIOPULMONAT^ /U^R^
                                                                                            .GO 191


                                                                                                                            24 HRS
                                                                                                                                       (D
                                                                                                                                        20o3c^S
                                                                                                                                                        □    m


                       • HYPOXIC teSPIRATORY FAILURE
                                                                                                                            10PYS
                                                                                                                            PI
                                                                                                                                        □
                                                                                                                                       msuLiii
                                                                                                                                                        (2   tc


  •I                   “C0V10-19                                                                                                                             R>
                                                                                                                             10DYS
                                                                                                                           1-PI
                       Q


                                                                                            iHW
                                                                                                                                        □               □    NO




                               i7Su5faaT5M»i
  flb*                                                                                                                              O’"                □    INK

                                                                                                                           mucMi          m,o«i
  m4(Jvrwio%«    '»ifi
  «MK1A     <VCi
                                                         ►AMR FARID AL-BACIL M.D.                                    0159462 04/16/2020
                                                         uiwvi
  m                         :A                                                                          PRACHI P. VI5HWASRA0 Mi>.
                  : 04/13/2020      600 COFFEE ROAD. MODESTO. CA 95355
  04/04/2020      !
         MNtfTOTKUHPC


  T&iDpPMiiFK
                     n««wp«n
                            iTM IBMAJnnMi
                                                         n n                      □ r □- □«□ «*«
                I HO* «W*r«0CPW I


  OLtOCnp P MPT pM<| 4



                 ipi                                                     tav.wn



          «                                                     ■                                                          MAfflU
                                    •    e           0
                                                                             ■—mMimimm                                [
                                                                                        •OtaPtCMSIlTW                  I




         This is to certify that this document Is a true copy of the official roeord
         roed with tho Stanblaus County Health Servicoe Agency.
                                             *             DATE ISSUED



         LOCAL
               JULII        tSHAMPAYAN. MO. MPH
                           ilSTRAB OF VITAL STATISTICS
                                                                         04/23/2020
         n* copy k no) vsiiQ uNsm pr«0«*e on wgraved txnlv dacisri^ aeri M »gnahn of Ragktnc
                                                                                                                          OOOSOS7S4

                                              ANY ALTERATION OR ERASURE VOIDS THIS CERTIFICATE
                                                       f-  r 'x
                                                                 '3          J-              !«■
                      Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 51 of 56
                                                                                                                                                 CM-010
    ATTOroeV OR PARTYVmH0WTATroR>CY(NK»ia.fca»«rt«r,rt5555: ^
    Paul A. Matja8ic..SBN 228448; Hannah E. Mohr, SBN»41W •                                                     . FtmceatT USE ONLY
    THE MATIASIC FIRM, P.C:
    44 Montgomery Streat. Suite 3850, San Francisco, CA 94104^
                                                                                                                      endorsed
             T&BWKNOc (415)675-1089                       >AXNa(Ck«n9: (415X675-1103                                niED
                                                                                                             At. ami^D
       ATTOBNEyroRflteinv Plaintfff NORMA ZUNIGA                                                                      a Crttrxr^.
    SUPERIOR COURT OF CAUFORNIA, COUNTY OF ALAMEDA
     STREET ADDRESS;    1225 Fallon Strert'                                                                                  1 3 2020
    MAIUNO ADDRESS:     1225 Fallon StiBet .                                                                   »-'r ifUi
    CfTYA«apcooe:       Oakland. CA-948,12                                                          By
       BRANCH NA*t      Rend C. Davld^ Courthouse
                                                                                                                                          Deputy
    CASENAME;
     NORMA ZUNIGA v. SAFEWAY INC.; CT AL '
      CIVIL CASE COVER SHEET                   ComplM Case C^eslgnatlon              CASE NUMBER:
    in UnnmKed           m Umited
       (Amount
       demanded
                           (Amount
                           demanded is
                                            i
                                           Filed
                                                 r Counter ■
                                                 with fir^ appearance
                                                                     “] joinder
                                                                      by defendant JUDGE:
                                                                                                   HG2flfl6a742                           • t.
                                               (CaL jf^les of Cwri, nile 3.402)
       exceeds $25,000).   $25.000)                                                 • DEFT.: -
                           . /tama 1-6 beiow must be oompleted (iye wsfructfons on page 2).
    1. Check one box below for the case 1y|» that best describes mis case:
       Auto Tort                                  Connect           .                           Provlslonaliy Comfriex Civil Litigation.
      OAuto(22)                 •                          Breach of contracyiBriBnty (06)      (Cal Rulaa of Court rylaa 3400-8.403)
      I    I LWnsured rhotortst (46)              ■ n Riita 3.740 collectlona  * (09)       - I     I Airtflrust/Trede r^ulation (03)
       OthorPVPlVWb(Paf»onallnjuiy/Property       I----- 1 other coltectJons (00) '            1 I Constfucfloo defect (10)
       Damage/Wrongfol Death) Tort'                                          ^ *
                                                       J. Insurartce coverage (18)             I I MaCT tort f40V
      r     I Asbestos (04)
                                                           Other contract (37)               • L_] Secuifees lltigaflon (28)
      \     I Product liabOlty (24)
                                               - Real Property                                 L^J EnvironmentaYToxlc tort (%)
      I     I Medical malpractice (45) -
                                         . .     f----- 1 Eminent domalnflnverse           . ,□ 'reurance coverage daJrns arislrrg frern the
      I    I Other PI/PD/WD f23)                       • ' condemnation (14)                          above Osted provWonaUy oomptex case
                                                                                                                                                            iXi
       I  I Business torVunfatr IwsInBss^practice (07) I   I OtherreaioroDertvGS)-
                                                                                               I- I Enforcement of judgment (20)
       r~~l CM tights (08)                 '        ' Unlaivftd Detainer. ' .
       I  I Defamation (13)                            I   I CommertiatfSI)
                                                                                               HlaceOaheeua Ctvfl Comptalnt
                                                                                               FH RICO (27)
                                                                                                                                                            Q
                                                       r" "l ResWerrtW (32) •
       GZD Fraud (16)
       I   I IrrtaUectuaJ property (19)  .             i   I Drugs (38)
                                                                                               I   I .Other complaint fnofapecffled above) (42)             C5
                                                       Judicia] Revtaw                         MiacMIaimua Civil l^ott
       r   I Professional negligenoe (25)
      F~l Other non-PlPD/WD tort (35) '                     Asset forfefture (06)              i    1 Partnership end coiporats govomance (21)              Ti
       Employment                                    I    I PetBtonfB:art)ltraaon award Ml)    I___ |..Oth8rpeatlon(nofipecfltedabov8)(43)
                                                                                                                                                            Q
      I
      I
           I VyrongM termination (38)
           I Other emplovroent MS)
                                                     I    I Writ of hPiand^ (02)
                                                    { ' r OlherludldaJ review 139)
                                                                                    .
                                                                                                                                                            X
  Z   This case LEH is         I    | la not . cornpisx under rule 13.400 of tl eCaDfbmla Rules of Coutt'If the case Is complex, mark the .
    factors requiririg eorception^ Judidal management'
        I    I .Large numberof sepi^tely represented parties, ■ d.. Qx ] Large number of withes^
     b. fin Extenshre motion practice raisinpdlfBcult or rjovel. e.         X ] Coordination with related actloris pending In one or more
              ' issues th^ will be tlme-consumihg to resolve                      courts In other countira,'stafos, or countries, or In a.federal
    c. i~x I-Sut^nttelarriount of documentary evidancfl           I              .court.
                                                     '                f.^rn Substantial posqudgmentJudicial supervision. . •
 3. Remedies sought.fcher* eff ffiat gppfyj: a. CXI moneterv b. l           1 nonmonetary;.dedaratofv or Inlunctlve relief c. nn punitive
 4. Number of cau^ of action (specff^: 6: Negl.; Gro^ N^.; Fed. OSHA Viol.; CA OSHA Vtol.; Freud. Conceal.; Wrong. Death
 5. This case I       I Is    I « I Is not     a dess action suil -
 6. If there are any jcriown rdated cases, file and serve a ndtice of relate l ease. (You may use fort            ifS.)
 Date; May 12,2020         .                                       !   . ;
 Paul.A. Mallasic
                             HYPE OR PRINT NAME)                   5 '                              {SlONATliRE OF PARTY OR ATTORNEY R« PARTY) '
                                     ^                         ^   iROnCE
   • Plaintiff must f3e this cover sheet with.the firrt paper filed Inlthe action-oir proceeding (except small claims cases or cases filed
     under the Probate Code, Family. Code, or Welfare arxi Institutions Code); (Cal. Rules of Court,.rule 3220.) Failure to.file may result
     inactions. . ■                                                   1
   • Fde this cover 8h^ in addition to any cover sheet'reqidr^jby.local a urt rule.'
   • If this case Is complex under rule 3.400 et s^. of the Callfcmia Rules of Court, you must serve a c^ of this cover ^leet on all
     other parties to the action or procaediiig.           .          r
   • Unless this is a ooltectlons case under rule 3.740 or a oomjilm case, tils cover sheet win be usedfor statistical piirpo^ only.

  Fonn Adofitid lor NMndMofy Uw                          CIVIL CASE COVEi4 SHEET                       CM. nilM or Court. rUw 2J0, a;220.1400-SA03.3.740;
. JudUMCDundcfCrttomli                                                                                        CM. ttmdirti elJwDcIM AMfatnBon. Ml 3.10
  CM410[Rw.Jub1.20a7]                                                                                                                     ■wr.«ue.eagov

                                                                    i.
                         Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 52 of 56

                             INSTRUCTIONS ON HOWTO COMPLETE THE COVER SHEET                                                             CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1.
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following; (1) tort
damages. (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a njle 3.740 collections case on this form means that it will be exempt from the general
time-for>service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
 Auto Tort                                       Contract                                         Provisionally Complex Civil Litigation (Cal.
   Auto (22)-Personat Injury/Property              Breach of ContractAYarranty (06)               Rules of Court Rules 3.400-3.403)
           DamageA/Vrongful Death                      Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
       Uninsured Motorist (46) (if the                      Contract (not unlawful detainer            Construction Defect (10)
        case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
        motorist claim subject to                      Contract/Warranty Breach-Seller                 Securities Litigation (28)
                                                            Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
       arbitration, check this item
                                                       Negligent Breach of Contract/                   Insurance Coverage Claims
        instead of Auto)
 Other PI/PDAAfD (Personal Injury/                          Warranty                                         (arising from provisionally complex
 Property Damage/Wrongful Death)                       Other Breach of Contract/Warranty                     case type listed above) (41)
 Tort                                              Collections (e.g., money owed, open            Enforcement of Judgment
     Asbestos (04)                                     book accounts) (09)                          Enforcement of Judgment (20)
         Asbestos Property Damage                      Collection Case-Seller Plaintiff                 Abstract of Judgment (Out of
         A.shestns Personal Injury/                    Other Promissory Note/Collections                      County)
               Wrongful Death                               Case                                    Confession of Judgment (non-
      Product Liability (not asbestos or           Insurance Coverage (not provisionally                  domestic relations)
          toxic/environmental) (24)                    complex) (18)                                Sister State Judgment
                                                       Auto Subrogation                             Administrative Agency Award
      Medical Malpractice (45)
           Medical Malpractice-                        Other Coverage                                    (not unpaid taxes)
                Physicians & Surgeons              Other Contract (37)                               Petition/Certification of Entry of
     Other Professional Health Care                    Contractual Fraud                                  Judgment on Unpaid Taxes
              Malpractice                              Other Contract Dispute                        Other Enforcement of Judgment
     Other PI/PD/WD (23)                        Real Property                                              Case
           Premises Liability (e.g., slip          Eminent Domain/Inverse                         Miscellaneous Civil Complaint
                and fall)                              Condemnation (14)                             RICO (27)
           Intentional Bodily Injury/PD/WD         Wrongful Eviction (33)                            Other Complaint (not specified
                 (e.g., assault, vandalism)        Other Real Property (e.g., quiet title) (26)           above) (42)
           Intentional Infliction of                   Writ of Possession of Real Property                Declaratory Relief Only
                Emotional Distress                     Mortgage Foreclosure *                             Injunctive Relief Only (non-
           Negiigent Infliction of                     Quiet Title                                             harassment)
                 Emotional Distress                    Other Real Property (not eminent                   Mechanics Lien
           Other PI/PO/WD                              domain, landlordAenant, or                         Other Commercial Complaint
 Non-PI/PD/WD (Other) Tort                             foreclosure)                                            Case (non-tort/non-compiex)
     Business Tort/Unfair Business              Unlawful Detainer                                         Other Civil Complaint
         Practice (07)                             Commercial (31)                                             (non-tort/non-complex)
     Civil Rights (e.g., discrimination,           Residential (32)                               Miscellaneous Civil Petition
            false arrest) (not civil               Drugs (38) (// the case involves illegal          Partnership and Corporate
                                                   drugs, check this item; otherwise,                    Governance (21)
            harassment) (08)
     Defamation (e.g., slander, libel)             report as Commercial or Residential)              Other Petition (not specified
             (13)                               Judicial Review                                          above) (43)
     Fraud (16)                                    Asset Forfeiture (05)                                 Civil Harassment
     Intellectual Property (19)                    Petition Re: Arbitration Award (11)                   Workplace Violence
     Professional Negligence (25)                  Writ of Mandate (02)                                  Elder/Dependent Adult
         Legal Malpractice                             Writ-Administrative Mandamus                           Abuse
         Other Professional Malpractice                Writ-Mandamus on Limited Court                    Election Contest
               (not medical or legal)                     Case Matter                                    Petition for Name Change
                                                       Writ-Other Limited Court Case                     Petition for Relief From Late
     Other Non-PI/PD/WO Tort (35)
 Employment                                               Review                                              Claim
     Wrongful Termination (36)                     Other Judicial Review (39)                            Other Civil Petition
     Other Employment (15)                             Review of Health Officer Order
                                                       Notice of Appeal-Labor
                                                            Commissioner Appeals
CM-010 (Rev. July 1. 2007)                                                                                                               Pago 2 of 2
                                                        CIVIL CASE COVER SHEET
     Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 53 of 56




          Superior Court of California, County of Alameda
        Alternative Dispute Resolution (ADR) Information Packet

The person who files a civil lawsuit (plaintiff) must include the ADR Information Packet
with the complaint when serving the defendant. Cross complainants must serve the ADR
Information Packet on any new parties named to the action.

    The Court strongly encourages the parties to use some form of ADR before proceeding to
    trial. You may choose ADR by:
        •    Indicating your preference on Case Management Form CM-110;
        •    Filing the Stipulation to ADR and Delay Initial Case Management Conference for
             90 Days (a local form included with the information packet); or
        • Agree to ADR at your Initial Case Management Conference.

    QUESTIONS? Call (510) 891-6055. Email adrprogram@alameda.courts.ca.gov
    Or visit the court’s website at http://www.alameda.courts.ca.gov/adr

                               What Are The Advantages Of Using ADR?
•    Faster -Litigation can take years to complete but ADR usually takes weeks or months.
•     Cheaper - Parties can save on attorneys’ fees and litigation costs.
• More control andflexibility - Parties choose the ADR process appropriate for their case.
•    Cooperative and less stressful - In mediation, parties cooperate to find a mutually
     agreeable resolution.
•    Preserve Relationships - A mediator can help you effectively communicate your
     interests and point of view to the other side. This is an important benefit when you want
     to preserve a relationship.

                               What Is The Disadvantage Of Using ADR?
•     You may go to court anyway - If you cannot resolve your dispute using ADR, you may
      still have to spend time and money resolving your lawsuit through the courts.

                                  What ADR Options Are Available?
•    Mediation - A neutral person (mediator) helps the parties communicate, clarify facts,
     identify legal issues, explore settlement options, and agree on a solution that is acceptable
     to all sides.

      o Court Mediation Program: Mediators do not charge fees for the first two hours of
        mediation. If parties need more time, they must pay the mediator’s regular fees.
ADR Info Sheet-Rev. 12/15/10                                                              Page I of2
    Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 54 of 56




         Some mediators ask for a deposit before mediation starts which is subject to a refund
         for unused time.

     o   Private Mediation: This is mediation where the parties pay the mediator’s regular
         fees and may choose a mediator outside the court’s panel.

•   Arbitration - A neutral person (arbitrator) hears arguments and evidence from each side
    and then decides the outcome of the dispute. Arbitration is less formal than a trial and the
    rules of evidence are often relaxed. Arbitration is effective when the parties want
    someone other than themselves to decide the outcome.

     o   Judicial Arbitration Program (non-binding): The Judge can refer a case or the
         parties can agree to use Judicial arbitration. The parties select an arbitrator from a list
         provided by the court, the parties cannot agree on an arbitrator, one will be
         assigned by the court. There is no fee for the arbitrator. The arbitrator must send the
         decision (award of the arbitrator) to the court. The parties have the right to reject the
         award and proceed to trial.

     o   Private Arbitration (binding and non-binding) occurs when parties involved in a
         dispute either agree or are contractually obligated. This option takes place outside of
         the courts and is normally binding meaning the arbitrator’s decision is final.

                        Mediation Service Programs In Alameda County
Low cost mediation services are available through non-profit community organizations.
Trained volunteer mediators provide these services. Contact the following organizations for
more information:


SEEDS Community Resolution Center
2530 San Pablo Avenue, Suite A, Berkeley, CA 94702-1612
Telephone: (510) 548-2377      Website: www.seedscrc.org
Their mission is to provide mediation, facilitation, training and education programs in our
diverse communities - Services that £ncourage Effective dialogue and Solution-making.


Center for Community Dispute Settlement
291 McLeod Street, Livermore, CA 94550
Telephone: (925) 373-1035     Website: www.trivalleymediation.com
CCDS provides services in the Tri-Valley area for all of Alameda County.


For Victim/Offender Restorative Justice Services
Catholic Charities of the East Bay: Oakland
433 Jefferson Street, Oakland, CA 94607
Telephone: (510) 768-3100      Website: www.cceb.org
Mediation sessions involve the youth, victim, and family members work toward a mutually
agreeable restitution agreement.




ADR InfoShcet.Rev. 12/15/10                                                                Page 2 of2
                      Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 55 of 56


                                                                                                                                       ALA ADR-001
ATTORNEY OR PARTY WtTHOUT ATTORNEY (Name, StBtB Bar number. andaMress)                                                   FOR COURT USE ONLY




                   TELEPHONE NO.                              FAX NO. (OptioneO:
          E-MA(L ADDRESS [Optional}
             ATTORNEY FOR (Name)

SUPERIOR COURT OF CALIFORNIA, ALAMEDA COUNTY
                 STREET ADDRESS:
                 MAILING M3DRESS:
                crry AND ZIP CODE:
                     BRANCH NAME

PLAINTIFF/PETITIONER:
DEFENOANT/RESPONDENT:
                                                                                                          CASE NUMBER:

STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)
AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS


              INSTRUCTIONS; All applicable boxes must be checked, and the specified information must be provided.

     This stipulation is effective when;
     •     All parties have signed and filed this stipulation with the Case Management Conference Statement at least 15 days before the
           initial case management conference.
     •     A copy of this stipulation has been received by the ADR Program Administrator, 24405 Amador Street, Hayward, CA 94544 or
           Fax to (510) 267-5727.

1.   Date complaint filed:                                      . An Initial Case Management Conference is scheduled for:

     Date:                                          Time:                                      Department;

2.   Counsel and all parties certify they have met and conferred and have selected the following ADR process {check one):

     □ Court mediation                    □ Judicial arbitration
     □ Private mediation                  □ Private arbitration

3.   All parties agree to complete ADR within 90 days and certify that:
     a.    No party to the case has requested a complex civil litigation determination hearing;
     b.    All parties have been served and intend to submit to the jurisdiction of the court;
     c.    All parties have agreed to a specific plan for sufficient discovery to make the ADR process meaningful;
     d.    Copies of this stipulation and self-addressed stamped envelopes are provided for returning endorsed filed stamped copies to
           counsel and all parties;
     e.    Case management statements are submitted with this stipulation;
     f.    All parties will attend ADR conferences; and,
     g.    The court will not allow more than 90 days to complete ADR.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date:

                                                                     ►
                 (TYPE OR PRINT NAME)                                          (SIGNATURE OF PLAINTIFF)




Date:



                                                                     ►,
                                                                                                                                                   Paaa 1 of 2
 Form Approved for Mandatory Usa                                                                                                       Cal. Rulea of Court,
    Superior Court of Califomla,      STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)                                       rule 3.221(a)(4)
       Courtly of Alameda             AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS
ALA ADR-001 [New January 1.2010]
                      Case 4:20-cv-04440-YGR Document 1 Filed 07/02/20 Page 56 of 56


                 (TYPE OR PRINT NAME)                       (SIGNATURE OF ATTORNEY FOR PLAINTIFF)

                                                                                                                    ALA ADR-001
                                                                                                    CASE NUMBER.:
PLAINTIFF/PETITIONER:

DEFENDANT/RESPONDENT:



Date:


                                                        ►
                 (TYPE OR PRINT NAME)                              (SIGNATURE OF DEFENDANT)




Date:


                                                        ►
                 (TYPE OR PRINT NAME)                             (SIGNATURE OF ATTORNEY FOR DEFENDANT)




                                                                                                                            Paqt 2 of 2
 Form Approved lor Mandatory Use
    Superior Court of Cellfomia,    STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)                  Cal. Rule* of Court,
                                                                                                                rule 3.221(a)(4)
       County of Alameda
ALA ADR-001 [Now January 1. 2010]
                                    AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS
